        Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 1 of 89



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 BIO-RAD LABORATORIES, INC. and
 PRESIDENT AND FELLOWS OF HARVARD
 COLLEGE

                Plaintiffs,                            Civil Action No. 1:19-cv-12533-WGY

        v.                                             DEMAND FOR JURY TRIAL

 10X GENOMICS, INC.,

                Defendant.


 10X GENOMICS, INC.,

                Counterclaim Plaintiff,

        v.

 BIO-RAD LABS., INC.,

                Counterclaim Defendant,

        and

 PRESIDENT AND FELLOWS OF HARVARD
 COLLEGE,

                Nominal Counterclaim Defendant.


       10X GENOMICS, INC.’S PARTIAL AMENDED ANSWER TO BIO-RAD
      LABORATORIES, INC. AND PRESIDENT AND FELLOWS OF HARVARD
        COLLEGE’S COMPLAINT AND 10X GENOMICS INC.’S AMENDED
          COUNTERCLAIMS AGAINST BIO-RAD LABORATORIES, INC.

       10X Genomics, Inc. (“10X”) hereby answers in part the Complaint of Bio-Rad

Laboratories, Inc. (“Bio-Rad”) and President and Fellows of Harvard College (“Harvard”)

(collectively, “Plaintiffs”). 10X has moved to dismiss all Counts of the Complaint. As such, 10X

is not required to answer the Complaint until the time prescribed in Rule 12(a)(4) of the Federal



                                               1
            Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 2 of 89



Rules of Civil Procedure after the Court resolves 10X’s motions to dismiss. See Bay State HMO

Mgmt. v. Tingley Sys., 152 F. Supp. 2d 95, 122 (D. Mass. 1995); Order accepted on July 18, 2001

by Tingley Sys., Inc. v. CSC Consulting, Inc., 152 F. Supp. 2d 95, 98 (D. Mass. 2001). In particular,

pursuant to Rule 12(b)(3) of the Federal Rules of Civil Procedure, 10X has moved to dismiss

Plaintiffs’ venue allegations regarding U.S. Patent No. 10,190,115 (the “115 Patent”) as well as

Count III alleging infringement of the 115 Patent. ECF Nos. 24-25. Further, pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure, 10X has also moved to dismiss Plaintiffs’

allegations of direct infringement under the doctrine of equivalents, indirect infringement, and

willful infringement in all three Counts for failure to state a claim. Id.

        On January 14, 2010, this Court consolidated this case for “the purposes of discovery” with

Bio-Rad Laboratories, Inc. v. Stilla Technologies, Inc., No. 1:19-cv-11587-WGY (“Stilla Case”).

See Stilla Case, ECF No. 78. Thus, in the interest of expediency and efficiency, 10X hereby

answers Plaintiffs’ allegations relating to literal direct infringement of U.S. Patent Nos. 8,871,444

(the “444 Patent”) and 9,919,277 (the “277 Patent”). 10X is not answering the Complaint with

respect to any of the specific grounds set forth in 10X’s Motions to Dismiss, and thus 10X is not

answering Bio-Rad’s allegations relating to the 115 Patent or any of Plaintiffs’ allegations of direct

infringement under the doctrine of equivalents, indirect infringement, and willful infringement in

all three Counts, and is not making any admissions with respect to any of those allegations in the

Complaint. 10X hereby answers in part as follows:

                                   NATURE OF THE ACTION

       1.       10X admits that Plaintiffs purport to bring claims under the patent laws of the

United States, Title 35 of the United States Code. Except as expressly admitted, 10X denies each

and every allegation set forth in Paragraph 1 of the Complaint.




                                                   2
            Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 3 of 89



       2.       10X admits that Plaintiffs purport to bring claims under the patent laws of the

United States, Title 35 of the United States Code, which relate to U.S. Patent Nos. 8,871,444 (the

“444 Patent”) and 9,919,277 (the “277 Patent”). 10X admits that Exhibit 1 purports to be an

uncertified copy of the 444 Patent. 10X admits that Exhibit 14 purports to be an uncertified copy

of the 277 Patent. Except as expressly admitted, 10X denies each and every allegation set forth in

Paragraph 2 of the Complaint. 10X has moved to dismiss Plaintiffs’ allegations of direct

infringement under the doctrine of equivalents, indirect infringement, and willful infringement for

failure to state a claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure relating to the

444 and 277 Patents. ECF Nos. 24-25.

       3.       Bio-Rad’s allegations in Paragraph 3 of the Complaint are subject to dismissal

pursuant to 10X’s Motions to Dismiss. ECF Nos. 24-25.

                                          THE PARTIES

       4.       10X is informed and believes, and on that basis admits, that Bio-Rad is a

corporation organized and existing under the laws of the State of Delaware, having a principal place

of business at 1000 Alfred Nobel Drive, Hercules, CA 94547. Bio-Rad’s allegation in Paragraph 4

of the Complaint regarding the 115 Patent is subject to dismissal pursuant to 10X’s Motions to

Dismiss. ECF Nos. 24-25. 10X lacks sufficient knowledge or information to form a belief as to the

truth or falsity of the remaining allegations set forth in Paragraph 4 and on that basis denies them.

       5.       10X is informed and believes, and on that basis admits, that Harvard is a

Massachusetts institution with a principal place of business at 1563 Massachusetts Ave., Cambridge,

Massachusetts 02138. 10X lacks sufficient knowledge or information to form a belief as to the truth

or falsity of the remaining allegations set forth in Paragraph 5 and on that basis denies them.

       6.       10X admits that 10X is a corporation organized and existing under the laws of the

State of Delaware. 10X denies that its current principal place of business is 7068 Koll Center


                                                  3
            Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 4 of 89



Parkway, Suite 401, Pleasanton, CA, 94566. 10X’s principal place of business is at 6230 Stoneridge

Mall Road, Pleasanton, CA 94588.

                                 JURISDICTION AND VENUE

       7.       10X admits that Plaintiffs purport to bring claims under the patent laws of the

United States, Title 35 of the United States Code. Except as expressly admitted, 10X denies each

and every allegation and/or legal conclusion set forth in Paragraph 7 of the Complaint.

       8.       Bio-Rad’s allegations regarding the 115 Patent are subject to dismissal pursuant to

10X’s Motions to Dismiss. ECF Nos. 24-25. Paragraph 8 of the Complaint states a legal conclusion

to which no response is required. To the extent a response is required, 10X admits that this Court

has subject matter jurisdiction over this action under Title 28 U.S.C. §§ 1331 and 1338(a).

       9.       10X admits that, for the purposes of Counts I and II of the Complaint only, this

Court has personal jurisdiction over 10X. 10X admits that it has sold Next GEM products to

customers in Massachusetts, including to Harvard. 10X denies that it has sold Next GEM products

to Boston University or the University of Massachusetts at Boston. Bio-Rad’s allegations regarding

the 115 Patent are subject to dismissal pursuant to 10X’s Motions to Dismiss. ECF Nos. 24-25.

Except as expressly admitted, 10X denies each and every allegation and/or legal conclusion

contained in Paragraph 9 of the Complaint.

       10.      10X admits that, for the purposes of Counts I and II of the Complaint only, this

Court has personal jurisdiction over 10X. Bio-Rad’s allegations regarding the 115 Patent are subject

to dismissal pursuant to 10X’s Motions to Dismiss. ECF Nos. 24-25. 10X admits that Exhibit 20

appears to be a printout of a webpage, titled “10x Single Cell Seminar - Longwood Medical.” 10X

admits that Paragraph 10 of the Complaint identifies a single seminar that 10X personnel conducted

at Longwood Medical in Boston, Massachusetts on September 3, 2019, which included discussion




                                                 4
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 5 of 89



of 10X’s proprietary Next GEM platform. Except as expressly admitted, 10X denies each and every

allegation and/or legal conclusion contained in Paragraph 10 of the Complaint.

       11.      10X admits that, for the purposes of Counts I and II of the Complaint only, this

Court has personal jurisdiction over 10X. Bio-Rad’s allegations regarding the 115 Patent are subject

to dismissal pursuant to 10X’s Motions to Dismiss. ECF Nos. 24-25. 10X admits that it has a written

license agreement with Harvard (“Harvard-10X License Agreement”). 10X admits that it contended

in Bio-Rad Labs. Inc. v. 10X Genomics, Inc., C.A. No. 19-01699-RGA (D. Del. Dec. 4, 2019), ECF

No. 13 (“Delaware Litigation”), that it has an implied license to the 444 and 277 Patents arising

from the Harvard-10X License Agreement. 10X admits that the Harvard-10X License Agreement

states, inter alia, the words recited in the block quote in Paragraph 11 of the Complaint. 10X admits

that it asserted that “Harvard’s claims under the 444 and 277 Patents are barred at least by an implied

license arising from the Harvard-10X License Agreement.” Delaware Litigation, ECF No. 13, at 3.

10X further admits that it contended in the Delaware Litigation that the quoted forum selection

clause applies to Plaintiffs’ causes of action for infringement of the 444 and 277 Patents only. Bio-

Rad’s allegations regarding the 115 Patent are subject to dismissal pursuant to 10X’s Motions to

Dismiss. ECF Nos. 24-25. Except as expressly admitted, 10X denies each and every allegation

and/or legal conclusion contained in Paragraph 11 of the Complaint.

       12.      10X admits that the Complaint purports to base venue on 28 U.S.C. §§ 1391(b) and

(c), and 28 U.S.C. § 1400(b). 10X admits that it has a written license agreement with Harvard

(“Harvard-10X License Agreement”). 10X admits that it contended in the Delaware Litigation that

it has an implied license to the 444 and 277 Patents arising from the Harvard-10X License

Agreement. 10X admits that the Harvard-10X License Agreement states, inter alia, the words

recited in the block quote in Paragraph 11. 10X admits that it asserted that “Harvard’s claims under




                                                   5
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 6 of 89



the 444 and 277 Patents are barred at least by an implied license arising from the Harvard-10X

License Agreement.” Delaware Litigation, ECF No. 13, at 3. 10X further admits that it contended

in the Delaware Litigation that the quoted forum selection clause applies in this present litigation

only to Plaintiffs’ causes of action for infringement of the 444 and 277 Patents, not the 115 Patent.

Except as expressly admitted, 10X denies each and every allegation and/or legal conclusion

contained in Paragraph 12 of the Complaint.

       13.      Bio-Rad’s allegations regarding the 115 Patent are subject to dismissal pursuant to

10X’s Motions to Dismiss. ECF Nos. 24-25.

                                         BACKGROUND

       14.      10X is without information or knowledge sufficient to form a belief as to the truth

of the allegations in Paragraph 14 of the Complaint and, therefore, denies those allegations.

       15.      10X is without information or knowledge sufficient to form a belief as to the truth

of the allegations in Paragraph 15 of the Complaint and, therefore, denies those allegations.

       16.      10X admits Bio-Rad began offering QuantaLife’s droplet digital PCR product in

2011 following Bio-Rad’s acquisition of QuantaLife. 10X is without information or knowledge

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 16 of the

Complaint and, therefore, denies those allegations.

       17.      10X denies that “Bio-Rad’s droplet digital technology was a breakthrough that

greatly advanced the capabilities of PCR and NGS.” 10X is without information or knowledge

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 17 of the

Complaint and, therefore, denies those allegations.

       18.      10X admits that Bio-Rad’s ddSEQ Single-Cell Isolator encapsulates single cells

and barcodes into subnanoliter droplets, and that cellular lysis and barcoding of cellular messenger

RNA occur in those droplets. 10X admits that Bio-Rad’s ddSEQ products are used to generate


                                                  6
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 7 of 89



libraries that can be used in sequencing for single cell analysis. 10X is without information or

knowledge sufficient to form a belief as to the truth of the remaining allegations in Paragraph 18 of

the Complaint and, therefore, denies those allegations.

       19.      10X is without information or knowledge sufficient to form a belief as to the truth

of the allegations in Paragraph 19 of the Complaint and, therefore, denies those allegations.

       20.      10X admits, upon information and belief, that Bio-Rad has stated publicly that it

has paid $162 million to acquire QuantaLife; that Bio-Rad acquired RainDance Technologies, Inc.

(“RainDance”); and that Bio-Rad has stated publicly that it paid $87 million to acquire RainDance.

10X is without information or knowledge sufficient to form a belief as to the truth of the allegations

in Paragraph 20 of the Complaint and, therefore, denies those allegations.

       21.      10X denies that the technology RainDance licensed from the University of Chicago

is “foundational” droplet technology. 10X is without information or knowledge sufficient to form

a belief as to the truth of the remaining allegations in Paragraph 21 of the Complaint and, therefore,

denies those allegations.

       22.      10X admits that 10X Genomics (then 10X Technologies, Inc.) was founded in

Pleasanton, California, in 2012, by Dr. Serge Saxonov, Dr. Benjamin Hindson, and Dr. Kevin Ness,

who were former employees of QuantaLife and were briefly employed by Bio-Rad after Bio-Rad

purchased QuantaLife. 10X denies the remaining allegations in Paragraph 22.

       23.      10X admits that it launched its GemCodeTM product line in 2015 based on 10X’s

GemCodeTM (or “GEM”) technology, a multifaceted and interdisciplinary set of proprietary

techniques relating to Gel Beads in Emulsion (“GEMs”). 10X admits that its GemCodeTM products

can be used with next generation sequencing techniques and can be used to analyze single cells.

10X admits that it launched its ChromiumTM product line in 2016 based on 10X’s GEM technology.




                                                  7
          Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 8 of 89



10X denies any and all remaining allegations and/or legal conclusions set forth in Paragraph 23,

and denies that Bio-Rad is entitled to any relief whatsoever.

        24.      10X admits that in February 2015, RainDance filed a lawsuit in the District of

Delaware accusing 10X’s GemCode and Chromium products of infringing several patents. 10X

admits that Bio-Rad substituted itself as the Plaintiff in that case. 10X admits that after a November

2018 jury verdict, which included a finding of willful infringement, in August 2018, the Court

granted Plaintiffs Bio-Rad and the University of Chicago a permanent injunction. Any execution

or enforcement of the judgment is stayed pending completion of any appeal and for thirty days after,

and the U.S. Court of Appeals for the Federal Circuit stayed the injunction during the pendency of

the appeal to the extent that 10X may continue to sell the Linked-Reads and CNV products subject

to the royalty and deposit requirements set forth in Section III of the district court’s injunction order.

10X denies the remaining allegations and/or legal conclusions in Paragraph 24.

        25.      10X admits that it launched its proprietary Next GEMTM product line in 2019. 10X

admits that its proprietary Next GEMTM products include an instrument known as the Chromium

Controller and reagent kits for carrying out various genetic analyses, including at least 10X’s

Chromium Single Cell Gene Expression Solution, Chromium Single Cell Immune Profiling

Solution, and Chromium Single Cell ATAC Solution. 10X admits that Exhibit 2 appears to be a

brochure, titled “The Power of Massively Parallel Partitioning.” 10X admits that Exhibit 3 appears

to be a printout of a webpage, titled “The Next GEM Technology.” 10X denies any and all

remaining allegations and/or legal conclusions set forth in Paragraph 25, and denies that Bio-Rad

is entitled to any relief whatsoever.

        26.      10X admits that it launched its IPO on September 12, 2019. 10X admits that Exhibit

4 appears to be a SEC Form S-1 Registration Statement for 10x Genomics, Inc. 10X admits that the




                                                    8
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 9 of 89



Exhibit 4 to the Complaint states, inter alia, the words quoted in Paragraph 26. 10X denies any and

all remaining allegations and/or legal conclusions set forth in Paragraph 26, and denies that Bio-

Rad is entitled to any relief whatsoever.

       27.      Bio-Rad’s allegations regarding the 115 Patent are subject to dismissal pursuant to

10X’s Motions to Dismiss, and Plaintiffs’ allegations of direct infringement under the doctrine of

equivalents, indirect infringement, and willful infringement for all three Counts are also subject to

dismissal. ECF Nos. 24-25. 10X denies any and all allegations and/or legal conclusions set forth in

Paragraph 27 regarding literal direct infringement of the 444 and 277 Patents, and denies that Bio-

Rad is entitled to any relief whatsoever.

                                              COUNT I


       28.      10X repeats and incorporates by reference each of its responses to Paragraphs 1

through 27 above.

       29.      10X admits that Exhibit 1 appears to be an uncertified copy of the 444 Patent, titled

“In vitro evolution in microfluidic systems,” which states on its face that it was issued on October

28, 2014. Except as expressly admitted, 10X denies each and every allegation and/or legal

conclusion contained in Paragraph 29 of the Complaint.

       30.      10X admits that Andrew David Griffiths, David A. Weitz, Darren R. Link, Keunho

Ahn, and Jerome Bibette are listed as inventors on the face of the 444 Patent and that Harvard is

listed as an assignee on the face of the 444 Patent. Except as expressly admitted, 10X denies each

and every allegation and/or legal conclusion contained in Paragraph 30 of the Complaint.

       31.      10X lacks sufficient knowledge or information to form a belief as to the truth or

falsity of the allegations set forth in Paragraph 31 and on that basis denies them.




                                                  9
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 10 of 89



       32.      Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25. 10X states

that the document attached as Exhibit 5 is not a signed pleading to which 10X is required to respond,

or which is amenable to response. 10X further states that Plaintiffs’ demand for a response to

something that purports to be a claim chart contravenes Local Rule 16.6(d). To the extent that any

response is deemed to be required, 10X denies each and every allegation of literal direct

infringement in Paragraph 32, denies that Exhibit 5 maps each and every claim element to the Next

GEM products under direct literal infringement, and denies any literal direct infringement of any

valid, enforceable asserted claim of the 444 Patent.

       33.      Plaintiffs’ allegations of indirect infringement and willful infringement are subject

to dismissal. ECF Nos. 24-25.

       34.      Plaintiffs’ allegations of indirect infringement and willful infringement are subject

to dismissal. ECF Nos. 24-25.

       35.      Plaintiffs’ allegations of indirect infringement and willful infringement are subject

to dismissal. ECF Nos. 24-25.

       36.      Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25.

       37.      Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25.

       38.      Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25.

       39.      Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25.




                                                 10
        Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 11 of 89



       40.      Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25.

       41.      Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25.

       42.      Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25.

       43.      Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25.

       44.      Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25.

                                            COUNT II


       45.      10X repeats and incorporates by reference each of its responses to Paragraphs 1

through 44 above.

       46.      10X admits that Exhibit 14 appears to be an uncertified copy of the 277 Patent,

titled “In vitro evolution in microfluidic systems,” which states on its face that it was issued on

March 20, 2018. Except as expressly admitted, 10X denies each and every allegation and/or legal

conclusion contained in Paragraph 46 of the Complaint.

       47.      10X admits that Andrew David Griffiths, David A. Weitz, Darren Roy Link,

Keunho Ahn, and Jerome Bibette are listed as inventors on the face of the 277 Patent and that

Harvard is listed as an assignee on the face of the 277 Patent. Except as expressly admitted, 10X

denies each and every allegation and/or legal conclusion contained in Paragraph 47 of the

Complaint.




                                                11
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 12 of 89



       48.      10X lacks sufficient knowledge or information to form a belief as to the truth or

falsity of the allegations set forth in Paragraph 48 and on that basis denies them.

       49.      Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25. Plaintiffs’

allegations of direct infringement under the doctrine of equivalents, indirect infringement, and

willful infringement are subject to dismissal. ECF Nos. 24-25. 10X states that the document

attached as Exhibit 16 is not a signed pleading to which 10X is required to respond, or which is

amenable to response. 10X further states that Plaintiffs’ demand for a response to something that

purports to be a claim chart contravenes Local Rule 16.6(d). To the extent that any response is

deemed to be required, 10X denies each and every allegation of literal direct infringement in

Paragraph 49, denies that Exhibit 16 maps each and every claim element to the Next GEM products

under direct literal infringement, and denies any literal direct infringement of any valid, enforceable

asserted claim of the 277 Patent.

       50.      Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25.

       51.      Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25.

       52.      Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25.

       53.      Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25.

       54.      Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25.




                                                  12
        Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 13 of 89



       55.     Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25.

       56.     Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25.

       57.     Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25.

       58.     Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25.

       59.     Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25.

       60.     Plaintiffs’ allegations of direct infringement under the doctrine of equivalents,

indirect infringement, and willful infringement are subject to dismissal. ECF Nos. 24-25.

                                           COUNT III


       61.     Bio-Rad’s allegations regarding the 115 Patent are subject to dismissal pursuant to

10X’s Motions to Dismiss. ECF Nos. 24-25.

       62.     Bio-Rad’s allegations regarding the 115 Patent are subject to dismissal pursuant to

10X’s Motions to Dismiss. ECF Nos. 24-25.

       63.     Bio-Rad’s allegations regarding the 115 Patent are subject to dismissal pursuant to

10X’s Motions to Dismiss. ECF Nos. 24-25.

       64.     Bio-Rad’s allegations regarding the 115 Patent are subject to dismissal pursuant to

10X’s Motions to Dismiss. ECF Nos. 24-25.

       65.     Bio-Rad’s allegations regarding the 115 Patent are subject to dismissal pursuant to

10X’s Motions to Dismiss. ECF Nos. 24-25.



                                                13
        Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 14 of 89



      66.     Bio-Rad’s allegations regarding the 115 Patent are subject to dismissal pursuant to

10X’s Motions to Dismiss. ECF Nos. 24-25.

      67.     Bio-Rad’s allegations regarding the 115 Patent are subject to dismissal pursuant to

10X’s Motions to Dismiss. ECF Nos. 24-25.

      68.     Bio-Rad’s allegations regarding the 115 Patent are subject to dismissal pursuant to

10X’s Motions to Dismiss. ECF Nos. 24-25.

      69.     Bio-Rad’s allegations regarding the 115 Patent are subject to dismissal pursuant to

10X’s Motions to Dismiss. ECF Nos. 24-25.

      70.     Bio-Rad’s allegations regarding the 115 Patent are subject to dismissal pursuant to

10X’s Motions to Dismiss. ECF Nos. 24-25.

      71.     Bio-Rad’s allegations regarding the 115 Patent are subject to dismissal pursuant to

10X’s Motions to Dismiss. ECF Nos. 24-25.

      72.     Bio-Rad’s allegations regarding the 115 Patent are subject to dismissal pursuant to

10X’s Motions to Dismiss. ECF Nos. 24-25.

      73.     Bio-Rad’s allegations regarding the 115 Patent are subject to dismissal pursuant to

10X’s Motions to Dismiss. ECF Nos. 24-25.

      74.     Bio-Rad’s allegations regarding the 115 Patent are subject to dismissal pursuant to

10X’s Motions to Dismiss. ECF Nos. 24-25.

      75.     Bio-Rad’s allegations regarding the 115 Patent are subject to dismissal pursuant to

10X’s Motions to Dismiss. ECF Nos. 24-25.

      76.     Bio-Rad’s allegations regarding the 115 Patent are subject to dismissal pursuant to

10X’s Motions to Dismiss. ECF Nos. 24-25.




                                              14
        Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 15 of 89



                     RESPONSE TO PLAINTIFFS’ PRAYER FOR RELIEF

       Plaintiffs’ prayer for relief states legal conclusions to which no response is required, but to

the extent that a response is required, 10X denies them and specifically asserts that Plaintiffs are

not entitled to any of the relief sought in its prayer for relief against 10X. Plaintiffs’ prayer for

relief should be denied in its entirety, with prejudice, and Plaintiffs should take nothing.

                          GENERAL DENIAL AND NON-WAIVER

       10X denies each and every allegation contained in the Complaint that is not specifically

admitted, denied, or otherwise responded to in this Partial Answer. The failure to deny a specific

allegation, or assert a specific defense, shall not be deemed an admission of an allegation or a

waiver of a defense.

                          AFFIRMATIVE AND OTHER DEFENSES

       Based on the information presently available to it, or information believed to be available

after a reasonable opportunity for further investigation and discovery and without assuming the

burden of proof or any other burden it would not otherwise have, 10X asserts the defenses

identified below in response to Plaintiffs’ allegations of literal direct infringement of the 444 and

277 Patents-in-Suit. 10X reserves the right to amend or supplement this Partial Answer with

additional defenses as further information is obtained, after the Court rules on 10X’s pending

motions to dismiss, or Plaintiffs amend their pleadings in response to 10X’s pending motion to

dismiss under Rule 12(b)(6) of Federal Rules of Civil Procedure. 10X asserts each of these

defenses in the alternative, without admitting that 10X is in any way liable to Plaintiffs, that

Plaintiffs have been or will be injured or damaged in any way, or that Plaintiffs are entitled to any

relief whatsoever.




                                                 15
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 16 of 89



                                         FIRST DEFENSE
                                        (Non-Infringement)

       77.      10X does not and has not infringed any valid and enforceable claim of the 444 and

277 Patents literally. At a minimum, the accused products and activities do not include or practice

all the limitations of any independent claim of the 444 and 277 Patents literally.

                                       SECOND DEFENSE
                                          (Invalidity)

       78.      Each claim of the Asserted Patents is invalid for failure to comply with one or more

of the requirements of Title 35 of the United States Code, including, among other sections, Sections

101 et seq., including Sections 101, 102, 103, and/or 112, or the Rules and Regulations of the United

States Patent & Trademark Office set forth in Title 37 of the Code of Federal Regulations.

                                      THIRD DEFENSE
                 (Prosecution History Estoppel and/or Prosecution Disclaimer)

       79.      On information and belief, Plaintiffs’ claims of infringement on the 444 and 277

Patents are barred in whole or in part by the doctrines of prosecution history estoppel and/or

prosecution disclaimer because of admissions, amendments, or statements made to the United

States Patent and Trademark Office during prosecution of the applications leading to, or related to,

the issuance of the 444 and 277 Patents.

                                       FOURTH DEFENSE
                                       (Equitable Defenses)

       80.      On information and belief, Plaintiffs’ claims for relief are barred in whole or in part

by laches, consent, waiver, estoppel, acquiescence, and/or implied license.

                                         FIFTH DEFENSE
                                             (License)

       81.      On information and belief, Plaintiffs’ claims for relief are barred in whole or in part

by the doctrine of express license.



                                                  16
           Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 17 of 89



                                        SIXTH DEFENSE
                                       (No Equitable Relief)

          82.   On information and belief, Plaintiffs are not entitled to equitable relief with respect

to the 444 and 277 Patents under any theory because Plaintiffs have not and will not suffer

irreparable harm, are not without adequate remedy at law, the balance of the hardships do not favor

entry of an injunction, and/or public policy concerns weigh against any equitable relief.

                                    SEVENTH DEFENSE
                    (Limitation on Damages and Failure to Provide Notice)

          83.   Plaintiffs’ claim for damages for literal direct infringement is limited by 35 U.S.C.

§§ 286 and 288 for the 444 Patent or the 277 Patent. Plaintiffs did not provide notice of its

infringement allegations to 10X before filing suit, thus limiting any potential damages in this case.

                                       EIGHTH DEFENSE
                                     (Failure to State a Claim)

          84.   Plaintiffs have failed to state a claim on which relief can be granted.

                                         NINTH DEFENSE
                                        (Failure to Mitigate)

          85.   Plaintiffs have failed to mitigate damages, if any such damages exist.

                                        TENTH DEFENSE
                                           (Misuse)

          86.   The claims of the Asserted Patents are unenforceable for patent misuse, including

without limitation because Plaintiffs have attempted to impermissibly broaden or extend the scope

of the 444 and 277 Patents with anticompetitive effect based upon Plaintiffs’ conduct described

generally in 10X’s counterclaims, which 10X incorporates by reference as though set forth fully

herein.




                                                  17
        Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 18 of 89



                                     ELEVENTH DEFENSE
                                      (Duplicative Claims)

       87.      Without admitting that the Complaint states a claim, any remedies Plaintiffs have

requested are limited to the extent there is an overlapping or duplicative recovery pursuant to the

various claims for any alleged single wrong.

                                      TWELFTH DEFENSE
                                       (Judicial Estoppel)

       88.      Plaintiffs’ claims are barred in whole or in part, based on the doctrine of judicial

estoppel, to the extent that Bio-Rad makes arguments in this proceeding that are inconsistent with

an argument made in a prior or currently pending proceeding, where Bio-Rad has benefited from

that argument in the other proceeding.

                                   THIRTEENTH DEFENSE
                                       (Unclean Hands)

       89.      Plaintiffs’ claims are barred by the doctrine of unclean hands, including based upon

Plaintiffs’ conduct described in 10X’s counterclaims and the foregoing affirmative defenses, which

10X incorporates by reference as though set forth in full herein.

                                   ADDITIONAL DEFENSES

       90.      10X reserves all affirmative defenses under Rule 8(c) of the Federal Rules of Civil

Procedure, the Patent Laws of the United States, and any other defenses at law or in equity that may

now exist or in the future be available based on discovery and further factual investigation in this

case, after the Court rules on 10X’s pending motions to dismiss, or Plaintiffs amend their pleadings

in response to 10X’s pending motion to dismiss under Rule 12(b)(6) of Federal Rules of Civil

Procedure, including without limitation defenses based on inventorship and/or inequitable conduct.




                                                 18
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 19 of 89



                            I.      ANTITRUST COUNTERCLAIMS

                                             PARTIES

        1.        10X is a Delaware corporation with its principal place of business at 6230

Stoneridge Mall Road, Pleasanton, CA 94588.

        2.        Bio-Rad is a Delaware corporation with its principal place of business at 1000

Alfred Nobel Drive, Hercules, CA 94547.

                                  JURISDICTION AND VENUE

        3.        The Court has subject matter jurisdiction over these counterclaims under the

antitrust laws including Title 15 of the United States Code, as well as 28 U.S.C. §§ 1331, 1337, and

1367.

        4.        The Court has personal jurisdiction over Bio-Rad for these counterclaims because

Bio-Rad has submitted to the jurisdiction of the Court and because Bio-Rad committed acts and/or

omissions related to these counterclaims in this District including Bio-Rad’s filing of the present

lawsuit itself.

        5.        Venue is proper in this Court under 15 U.S.C. § 22 and 28 U.S.C. § 1391 because

Bio-Rad meets the requirements for venue under the foregoing statutes, including because on

information and belief Bio-Rad transacts business in the Commonwealth of Massachusetts and a

substantial part of the events or omissions giving rise to the counterclaims occurred in

Massachusetts. For example, 10X’s counterclaims relate in substantial part to Bio-Rad’s acquisition

of another company, RainDance Technologies, Inc. (“RainDance”), which had its principal place

of business in the Commonwealth of Massachusetts.




                                                 19
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 20 of 89



                                  INTERSTATE COMMERCE

       6.       The products at issue in 10X’s Counterclaims in this action are sold in interstate

commerce and Bio-Rad’s unlawful activities alleged in these Counterclaims have occurred in, and

have a substantial effect upon, interstate commerce.

                                        INTRODUCTION

       7.       This case relates to two types of life-science research products used for genetic

analysis: droplet-digital polymerase chain reaction (“ddPCR”) and Next-Generation Sequencing

(“NGS”) and specifically NGS sample preparation (“NGS Sample Prep”). These products are

described in greater detail below at ¶¶ 41-59.

       8.       10X is a pioneering innovator in the area of NGS Sample Prep. 10X came to market

with groundbreaking products that dramatically improved the ability to study the genes expressed

in large numbers of individual cells. 10X’s products have enabled previously unfeasible forms of

research in the life sciences in areas of critical importance to human health, including cancer,

immune disorders, and other serious diseases. Since 10X was founded, it has made tremendous

contributions to scientific understanding.

       9.       Bio-Rad has engaged in actions to monopolize multiple markets, including markets

where 10X is an innovating pioneer. Bio-Rad has committed multiple violations of the United States

antitrust laws and California unfair competition law. Bio-Rad’s violations include an unlawful

acquisition and illegal monopolization, monopoly maintenance, and attempted monopolization of

markets related to genetic research products and intellectual property. Bio-Rad’s unlawful conduct

and its use of illegal, anticompetitive, and exclusionary tactics are ongoing. Bio-Rad did not earn

its monopoly by developing innovative products of its own or inventing superior technology.

Instead, it obtained that power through an illegal, anticompetitive acquisition.




                                                 20
        Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 21 of 89



       10.      In 2017, Bio-Rad acquired RainDance. This acquisition, and Bio-Rad’s subsequent

use of the RainDance patents, have violated the antitrust laws in several ways. Specifically, Bio-

Rad has harmed competition, attempted to monopolize, or monopolized the following markets: (1)

the market for droplet digital polymerase chain reaction (“ddPCR”) products (“ddPCR Product

Market”), (2) the technology market for genetic analysis on a droplet-based platform (“Droplet

Genetic Analysis Technology Market”), and (3) the market for droplet-based products that perform

single-cell sample preparation for next generation sequencing (“Droplet Single-Cell Product

Market”). Both of the product markets alleged herein are downstream from the Droplet Genetic

Analysis Technology Market.

       11.      First, Bio-Raid has monopolized the ddPCR Product Market through its 2017

acquisition of RainDance. At the time, Bio-Rad was already the dominant firm in the ddPCR

product market with, on information and belief, over a 90% share. RainDance was a nascent

competitor with, on information and belief, less than a 10% share. The RainDance acquisition thus

illegally established or maintained Bio-Rad’s monopoly in ddPCR products by eliminating its only

real competitor. 10X is a customer that purchases ddPCR products, and has suffered anticompetitive

harm from increased prices resulting from Bio-Rad’s monopolization of the ddPCR product market.

       12.      Second, through the RainDance acquisition, Bio-Rad has monopolized or

attempted to monopolize the Droplet Genetic Analysis Technology Market. Bio-Rad’s acquisition

of RainDance’s patent portfolio at least substantially lessened competition for the licensing of

intellectual property alleged by Bio-Rad to be foundational to droplet-based genetic analysis. Prior

to acquiring RainDance, Bio-Rad had already acquired a portfolio of patents that Bio-Rad asserts

broadly covers droplet-based genetic analysis. RainDance also held a portfolio of patents that Bio-

Rad would later assert as broadly covering the same technology areas. Bio-Rad believed that by




                                                 21
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 22 of 89



acquiring RainDance’s patent portfolio it could monopolize the markets for patent licensing that

are upstream of the relevant product markets and charge higher royalties for licensing the

aggregated patent portfolio. 10X is a customer in the Droplet Genetic Analysis Technology Market.

       13.      Third, through the RainDance acquisition, Bio-Rad has monopolized or attempted

to monopolize the Droplet Single-Cell Product Market. Bio-Rad asserts that its patents, including

the patents that it acquired when buying RainDance, cover technology used as inputs for the

products in the Droplet Single-Cell Product Market. Bio-Rad offers its own products in the Droplet

Single-Cell Product Market and is attempting to exclude 10X and create a monopoly in this market

by refusing to license to 10X the patents it unlawfully acquired and by seeking to enjoin 10X from

selling its products. This scheme threatens to significantly reduce competition through the exclusion

of Bio-Rad’s most significant competitor in the Droplet Single-Cell Product Market.

       14.      Thus, the acquisition combined two patent portfolios previously held by distinct IP

holders, reduced the availability of licenses, increased the would-be price of such licenses, and

increased the exclusionary effect of the portfolios by combining them. 10X is a would-be licensee

(i.e., a licensing customer) of patents in the Droplet Genetic Analysis Technology Market, which

are, according to Bio-Rad’s allegations, inputs into 10X’s products. Bio-Rad has harmed

competition, and 10X has suffered anticompetitive harm, from at least this aspect of the

anticompetitive acquisition.

       15.      Further, Bio-Rad competes in the Droplet Single-Cell Product Market in a way that

RainDance did not: While RainDance did not have a product that competed with 10X’s single-cell

NGS Sample Prep products, at the time when Bio-Rad acquired RainDance, Bio-Rad was releasing

its single-cell NGS Sample Prep product. Bio-Rad’s product was intended to compete directly with

10X’s existing single-cell NGS Sample Prep products. Bio-Rad thus had the incentive to exclude




                                                 22
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 23 of 89



rivals in the Droplet Single-Cell Product Market, and Bio-Rad’s acquisition of RainDance’s patents

gave Bio-Rad increased opportunities to do so. Bio-Rad competes with 10X in the Droplet Single-

Cell Product Market, and 10X is a customer of technological inputs for those products (including

patent licenses), and thus has suffered anticompetitive harm from this aspect of the acquisition.

       16.      When Bio-Rad bought RainDance, it announced that it would expand its product

offering with the RainDance products. That was not in fact Bio-Rad’s intent. Following the

acquisition, Bio-Rad terminated RainDance’s competing ddPCR product line and curtailed ongoing

research and development efforts for RainDance products. Bio-Rad’s purpose in the acquisition

was to acquire the patents and use them to maintain or establish monopoly. Since its acquisition of

RainDance, Bio-Rad has unlawfully maintained, protected, and expanded its monopoly or market

power over the ddPCR Product Market and has sought continually to extend it into adjacent markets,

in particular, the Droplet Genetic Analysis Technology Market and Droplet Single-Cell Product

Market. Bio-Rad has done so through aggressive litigation (the merits of which 10X disputes) based

on its illegally acquired RainDance patents and its illegally aggregated patent portfolio against (1)

older generation 10X products and (2) a new generation of 10X products (“Next GEM” products)

that use substitute technology specifically designed not to implicate patents that Bio-Rad asserted

against 10X prior to the design of Next GEM. Bio-Rad’s unlawful acquisition of RainDance has

caused harm to 10X, including the harm caused by Bio-Rad’s litigation against 10X. Bio-Rad’s

conduct as a whole is also part of an anticompetitive scheme—including Bio-Rad’s unlawful

acquisition of RainDance—and the suits Bio-Rad has filed with the wrongly acquired patents are

at least part of the way in which Bio-Rad accomplishes its anticompetitive scheme. The suits are

also part of how Bio-Rad’s anticompetitive acquisition of RainDance harms 10X.




                                                 23
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 24 of 89



       17.      BioRad’s unlawful conduct has excluded competition, increased prices, and

reduced innovation. If left unchecked, Bio-Rad’s conduct will continue to reduce the options

available to scientists, reduce the quality of the options that remain available, and undermine critical,

potentially life-saving scientific research. 10X accordingly asserts these antitrust counterclaims

against Bio-Rad.

                             NATURE OF THE COUNTERCLAIMS

       18.      We are in the midst of a genomics revolution. This case relates to two distinct

technology areas where scientists have made significant strides—ddPCR and NGS. This case

concerns both the technology market and the product markets where this technology is used.

       19.      The first technology area implicated in this case, ddPCR, is a method for

determining the quantity of a particular known DNA sequence in genetic material using droplets.

ddPCR uses microfluidic chips to divide biological material among numerous tiny droplets,

effectively allowing each droplet to be used as though it were a miniature test tube. Each droplet

can be checked to determine if it contains the known DNA sequence of interest, thus allowing

scientists to calculate the number of DNA molecules with the known sequence in the genetic

material.

       20.      The second technology area implicated in this case is sample preparation for NGS.

NGS involves “reading” genetic material. NGS is distinct from ddPCR: whereas ddPCR quantifies

the amount of a known sequence in genetic material, NGS is used to read the known or unknown

nucleotide sequences in genetic material. NGS Sample Prep involves preparing genetic material for

the NGS process. Even though ddPCR and droplet-based single-cell NGS Sample Preparation

products are different, both involve the use of microfluidic droplets.




                                                   24
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 25 of 89



        A.      Bio-Rad’s Acquisition Of RainDance

       21.      RainDance sold ddPCR products that performed PCR on a droplet-based platform

and obtained patents relating to ddPCR. Bio-Rad asserts that these patents also cover 10X’s droplet-

based NGS Sample Prep products. Years before Bio-Rad bought RainDance, it had already bought

another company called QuantaLife, Inc. (“QuantaLife”) that developed and sold ddPCR products.

       22.      If Bio-Rad and RainDance had continued to exist as independent enterprises, they

would have competed in multiple ways. First, they would have competed to sell ddPCR products,

which in turn would have led to greater innovation, higher quality, and lower prices. Second, they

would have competed to license their patents to other companies seeking to sell ddPCR products or

droplet-based NGS Sample Prep products. Bio-Rad believed that combining its existing patent

portfolio with RainDance’s would increase Bio-Rad’s negotiating power because it would no longer

be possible for licensees to choose between Bio-Rad and another licensor with the RainDance IP.

Bio-Rad regarded RainDance’s patents as one of the main reasons justifying the acquisition.

       23.      Following its acquisition of RainDance, on information and belief, Bio-Rad

increased prices for ddPCR products. It also terminated RainDance’s competing ddPCR product

line and curtailed ongoing research and development efforts for RainDance products, demonstrating

that the acquisition was designed to eliminate a nascent competitor and to obtain its intellectual

property so that nobody else could use it. Bio-Rad has also used its illegally aggregated patent

portfolio to exclude competition from the ddPCR Product Market by refusing to license its patents

and by charging supracompetitive royalties.

       24.      Bio-Rad’s exclusionary course of conduct aimed at eliminating competition in the

ddPCR Product Market did not stop with its acquisition of RainDance. Bio-Rad has recently

targeted Stilla Technologies, Inc. (“Stilla”), a more recent entrant marketing products that are part




                                                 25
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 26 of 89



of the ddPCR Product Market. As of the time of the RainDance acquisition, Stilla was identified as

a potential licensee to the RainDance patents, but Bio-Rad now seeks to enjoin Stilla’s business.

       25.      Beyond ddPCR, Bio-Rad’s acquisition of RainDance has enabled Bio-Rad’s

attempted monopolization of the Droplet Single-Cell Product Market. In particular, Bio-Rad is

using its illegally aggregated patent portfolio to attempt to eliminate competition.

        B.      Bio-Rad’s Litigation Against 10X

       26.      10X is a competitor in the Droplet Single-Cell Product Market.

       27.      10X’s founders had previously worked at QuantaLife, where they pioneered

ddPCR, and for a time worked at Bio-Rad after Bio-Rad bought QuantaLife in 2011. They went on

to form the company that became 10X. 10X did not compete with the ddPCR product Bio-Rad had

acquired from QuantaLife and, in fact, 10X is a customer of Bio-Rad in the ddPCR Product Market.

Instead, 10X introduced products in the Droplet Single-Cell Product Market where Bio-Rad now

competes with 10X.

       28.      As to NGS Sample Prep, 10X invented, pioneered, and sells revolutionary new

products in this field, including but not limited to single-cell NGS Sample Prep (i.e., 10X’s products

in the Droplet Single-Cell Product Market). 10X’s revolutionary advances in this field were hard

won through intensive interdisciplinary research, and 10X continues to innovate. 10X’s innovative

technology provides critical tools for genetic researchers to prepare genetic material for NGS in

ways that efficiently obtain information that was previously being lost, including information on

individual cells.

       29.      After 10X released its groundbreaking droplet-based single-cell NGS Sample Prep

product line, Bio-Rad attempted to move into that same field and launched a years-long campaign

to exclude 10X. Bio-Rad launched its single-cell NGS Sample Prep product, which it calls ddSEQ,

around the same time as it bought RainDance. Then, armed with a patent portfolio it aggregated


                                                  26
        Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 27 of 89



illegally in its unlawful acquisition of RainDance, Bio-Rad engaged in a campaign to exclude

competition in the Droplet Single-Cell Product Market.

       30.      As part of the RainDance acquisition, Bio-Rad took over a lawsuit RainDance had

filed against 10X in the District of Delaware (No. 15-cv-152 (D. Del.) (“152 Case”)). On

information and belief, but for Bio-Rad’s illegal acquisition, this litigation was more likely to be

resolved with a monetary settlement resulting in a patent license between RainDance and 10X. The

terms of this settlement were likely to be more favorable to 10X because the holder of the

RainDance IP would have less bargaining power with only those patents than with the combined

Bio-Rad and RainDance patent portfolios. Moreover, RainDance and Bio-Rad had different

incentives. RainDance had only a limited presence in the product market for ddPCR products (a

market in which 10X did not compete in any case) and no product that competed with 10X in single-

cell NGS Sample Prep. Thus, RainDance had stronger competitive incentives to agree to

competitive licensing terms with companies making single-cell NGS Sample Prep products, such

as 10X. RainDance would not have been able rely on the same evidence of competition in the

product market that Bio-Rad ultimately relied upon to obtain an injunction order (currently on

appeal) against 10X’s products; and RainDance would not have been able to obtain such an

injunction.

       31.      Subsequently, Bio-Rad brought a series of additional lawsuits against 10X’s

products to monopolize the Droplet Single-Cell Product Market. These actions, like Bio-Rad’s

acquisition of the RainDance patents, were taken with the specific intent to monopolize and there

is a dangerous probability that Bio-Rad will monopolize this market if left unchecked.

       32.      In Mid-2017, following its acquisition of RainDance, Bio-Rad filed a complaint

with the United States International Trade Commission (the “ITC”), accusing microfluidic chips in




                                                 27
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 28 of 89



10X’s products of infringing multiple patents that issued from alleged rights that were part of Bio-

Rad’s portfolio of patents from before the RainDance acquisition. The Commission instituted

International Trade Commission Investigation No. 337-TA-1068 (the “1068 Investigation”). In the

1068 Investigation, Bio-Rad sought to exclude from U.S. importation the microfluidic chips then-

used in 10X’s droplet single-cell products. Bio-Rad also sought to exclude from U.S. importation

the microfluidic chips that 10X uses internally to manufacture the gel beads that are used in its NGS

Sample Prep products. The Commission’s limited exclusion order excludes only the microfluidic

chips used in 10X’s historical products. The Commission found that the microfluidic chips used in

Next GEM design NGS Sample Prep products and 10X’s process for manufacturing the gel beads

do not infringe the patents asserted in the 1068 Investigation. The Commission’s limited exclusion

order does not exclude the importation of the microfluidic chips used in 10X’s current Next GEM

design NGS Sample Prep products. The microfluidic chips in 10X’s Next GEM products were

designed specifically not to implicate any of the Bio-Rad / RainDance patents that Bio-Rad had

previously asserted. The Commission’s limited exclusion order likewise does not exclude the

importation of chips for 10X’s process for manufacturing the gel beads that are used in its NGS

Sample Prep Products.

       33.      Bio-Rad filed two additional lawsuits in the District of Delaware, Case No. 19-cv-

1699 (the “1699 Case”), which Bio-Rad subsequently dismissed and refiled as the present case in

this Court, as well as Case No. 1:18-01679-RGA (the “1679 Case”), which is currently pending in

Delaware. In both of these lawsuits, Bio-Rad has asserted additional patents, including patents it

obtained through the RainDance acquisition. In both of these lawsuits, Bio-Rad asserts that 10X’s

newly designed, current Next GEM products, are infringing. With 10X’s motions to dismiss and

transfer pending before the District of Delaware, Bio-Rad preemptively dismissed the 1699 Case




                                                 28
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 29 of 89



and refiled as the present case in this Court in an attempt to forum shop its case on the 115 Patent

that Bio-Rad knew 10X contended belonged in the Northern District of California.

       34.      When Bio-Rad filed the 1699 Case in Delaware it also issued a press release stating

that the lawsuit asserted infringement by 10X’s newly designed Next GEM products. In that press

release, Bio-Rad stated that it would seek injunctive relief against 10X. Bio-Rad took these actions

on September 11, 2019, which was the day before 10X’s scheduled initial public offering (“IPO”).

Bio-Rad’s original complaint was carefully timed, having been filed at 3:36 PM, to precede the

expected time of 10X’s call with the Securities and Exchange Commission to go “effective”—a

required step prior to pricing (and trading) an IPO. These SEC calls are regularly scheduled at 4

PM the day before an IPO. Bio-Rad was attempting to use the court filing and Bio-Rad’s related

press release to disrupt 10X’s IPO.

       35.      Following the Commission’s issuance of the Final Determination and remedial

orders in the 1068 Investigation, Bio-Rad issued another press release, announcing that it accuses

10X’s Next GEM products of infringement in both the 1679 Case and the present case.

       36.      Bio-Rad has used illegally acquired assets to drive up 10X’s costs, and it has cast

false aspersions on 10X’s reputation in an effort to undermine customer and investor confidence,

as well as to tie up the time and attention of many of 10X’s key personnel over a period of years.

Bio-Rad did all of this to try to eliminate competition and dominate the Droplet Single-Cell Product

Market. The cost to 10X of this anticompetitive interference from Bio-Rad’s litigation using its

illegally acquired assets has been very high, especially relative to 10X’s size and revenue.

        C.      Bio-Rad’s Antitrust Violations

       37.      Bio-Rad’s conduct and Bio-Rad’s use of the illegally acquired RainDance patents

have caused significant harm to competition and antitrust injury to 10X: First, in the ddPCR

Product Market, 10X must—like other ddPCR customers—pay supracompetitive prices for ddPCR


                                                 29
        Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 30 of 89



products because of Bio-Rad’s monopolization. Second, in the Droplet Genetic Analysis

Technology Market, 10X—like other potential downstream IP licensees—either cannot obtain

licenses or must pay supracompetitive prices for those licenses because Bio-Rad’s acquisition of

RainDance was an anticompetitive combination of two patent portfolios that would otherwise have

been held by competing licensors. Third, 10X—like any other potential participants in the Droplet

Single-Cell Product Market—is not able to license Bio-Rad’s patents without paying

supracompetitive royalties, if at all, because Bio-Rad’s acquisition of RainDance was an

anticompetitive merger. Because Bio-Rad competed in the downstream product markets, the

merger gave Bio-Rad the ability and incentive to exclude rivals in the Droplet Single-Cell Product

Market by denying them inputs to those products.

       38.       Bio-Rad’s conduct violates the antitrust laws as follows:

             •   Bio-Rad’s unlawful acquisition of RainDance violated Section 7 of the Clayton Act,

                 15 U.S.C. § 18, because it substantially lessened competition and tended to create

                 monopoly in the Droplet Single-Cell Product Market, in the ddPCR Product Market,

                 and in the Droplet Genetic Analysis Technology Market.

             •   Bio-Rad’s unlawful acquisition of RainDance and Bio-Rad’s subsequent use of its

                 unlawfully aggregated patent portfolio in litigation violate Section 2 of the Sherman

                 Act, 15 U.S.C. § 2, and are acts of monopolization and/or attempted

                 monopolization of the Droplet Genetic Analysis Technology Market.

             •   Bio-Rad’s unlawful acquisition of RainDance and Bio-Rad’s subsequent use of its

                 unlawfully aggregated patent portfolio in litigation violate Section 2 of the Sherman

                 Act and are acts of attempted monopolization of the Droplet Single-Cell Product

                 Market.




                                                  30
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 31 of 89



             •   Bio-Rad’s unlawful acquisition of RainDance violates Section 2 of the Sherman

                 Act, 15 U.S.C. § 2, and are acts of monopolization and/or attempted

                 monopolization of the ddPCR Product Market.

             •   Bio-Rad’s conduct as alleged herein also constitutes unfair competition under

                 § 17200 et seq. of the California Business and Professions Code.

       39.       Only injunctive relief can fully remedy the anticompetitive harm. Bio-Rad must be

ordered to divest the RainDance patents and the licenses acquired through the RainDance

acquisition to a third party that will have the incentive to license the patents at competitive rates

and that will not have the incentive to foreclose competitors in the Droplet Single-Cell Product

Market. Only such a divestiture will remedy the harm Bio-Rad has caused to competition in the

Droplet Genetic Analysis Technology Market, the ddPCR Product Market, and the Droplet Single-

Cell Product Market.

       40.       10X also seeks damages for Bio-Rad’s unlawful conduct. First, 10X is entitled to

damages for the excessive prices it has paid for ddPCR products. Second, 10X has suffered

substantial damages from its inability to license on competitive terms the patents now owned by

Bio-Rad in the Droplet Genetic Analysis Technology Market. These damages include lost profits

and business opportunities. 10X has also suffered substantial damages as the result of Bio-Rad’s

litigation tactics using the illegally acquired patents. These costs include not only legal fees, but

also lost profits and business opportunities as well as reputational harm.

                       THE GENETICS RESEARCH TOOLS INDUSTRY

       41.       Researchers in the life sciences need tools, such as DNA sequencers, to do their

work. The provision of such tools is big business: in 2017, life-science researchers spent more than

$50 billion on research tools. These researchers are spread across the health ecosystem in non-profit




                                                 31
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 32 of 89



research centers (such as universities and government entities), pharmaceutical companies, and

applied science entities (such as clinical laboratories and hospitals).

       42.      The research tools industry spans multiple fields in life science, including, among

others, genomics, proteomics, and cell biology. Because these fields are characterized by rapid

innovation, companies in the research tools industry often license patents to access the technology

they need or might be alleged to need in order to develop and sell their products.

       43.      The products and technologies at issue in this case are among those involved in

genetic analysis, and in particular those used (i) to accurately quantify the amount of a known DNA

sequence in genetic material using PCR; and (ii) to “read” many known or unknown DNA

sequences in genetic material using NGS.

        A.      Background: Genetic Material

       44.      DNA contains the hereditary material for living organisms, encoded as a series of

particular molecules called nucleotides (or “bases”). DNA is made up of four different nucleotide

types that are linked together into two strands that bind each other and together form a double helix.

Each nucleotide always bonds with the same complementary partner on the opposite strand

(forming “base pairs”), so knowing the sequence of nucleotides on one side of the double helix is

sufficient to provide the full sequence of nucleotides for the other side of the double helix.

       45.      In cells, a strand of DNA is copied to make a strand of RNA containing the

complementary sequence. The sequence of nucleotides in RNA is used to make proteins through a

process called “translation,” and those proteins do much of the work in the cell. The sequence of

base pairs is a code that dictates functions of life. The DNA genome will contain the common code

that is used throughout the organism. The collection of RNA molecules in a cell corresponds to the

specific proteins made in that cell.




                                                  32
        Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 33 of 89



        B.      ddPCR—Accurately Quantifying Known DNA Sequences

       46.      Techniques were developed to achieve the goal of providing an accurate

quantification of a specific, known sequence of DNA in some given genetic material. Common

techniques for this rely on the polymerase chain reaction (“PCR”). PCR is a biological method that

uses a repeating cycle of steps to make exponential numbers of copies of DNA. PCR involves

heating and cooling the DNA repeatedly in a device called a thermal cycler. By using PCR in

combination with detection techniques scientists can tell whether a sequence is present in some

genetic material.

       47.      More advanced techniques use PCR to tell not just whether a sequence of DNA or

RNA is present, but also to estimate how many instances of that sequence are present in some

genetic material. One such technique is called real-time PCR. This method involves running PCR

and measuring the amount of DNA after each heating/cooling cycle. Scientist can use the collected

data to estimate the relative initial amount of DNA in the genetic material.

       48.      Another technique for determining the amount of DNA in the genetic material is

digital PCR (“dPCR”). This technique involves dividing a solution containing DNA into many sub-

units and then running PCR reactions on the sub-units. Some sub-units will react and others will

not. The fact that each sub-unit is either reactive or not for a given sequence is what gives this

technique the name “digital.” Counting the number of reactive sub-units allows scientists to

calculate the number of nucleic acid molecules with a given sequence in genetic material.

       49.      QuantaLife, which was acquired by Bio-Rad, used microfluidic droplets as the sub-

units for dPCR. QuantaLife’s ddPCR products included “consumables” (such as microfluidic chips

and reagents) that are used once as well as dedicated bench-top devices used with those

consumables to create and collect data from the droplets. The products divided a water-based

solution containing DNA into many microscopic water droplets suspended in oil (a “water-in-oil


                                                 33
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 34 of 89



emulsion”). Each droplet also contains the reagents necessary to run a PCR reaction. The droplets

are formed in a device called a droplet generator. The emulsion with the droplets is then transferred

to a thermal cycler (a standard laboratory device used for PCR that was not proprietary to

QuantaLife), which performs the heating and cooling cycle necessary to run the PCR reaction. The

droplets are then transferred to another device (a droplet reader), which detects the presence or

absence of a known DNA sequence. Software analyzes the results to count the number of positive

droplets and can provide an absolute quantification of nucleic acids in the starting genetic material.

QuantaLife obtained patents related to digital PCR in droplets. QuantaLife called its product ddPCR

(droplet digital PCR).

       50.      In the summer of 2011, QuantaLife began selling its ddPCR products commercially.

These products included both devices like the droplet generator and droplet reader and the

consumables (microfluidic chips and reagents) used in the devices. QuantaLife’s products proved

to be commercially viable, and Bio-Rad purchased the company in the Fall of 2011.

       51.      In 2013, RainDance launched a ddPCR product called “RainDrop” that competed

with the ddPCR products that Bio-Rad sold following its acquisition of QuantaLife. Like

QuantaLife, RainDance sold two devices (a droplet generator and a droplet reader) and

consumables. At the time, Bio-Rad was already the dominant firm in the ddPCR product market

with over a 90% share. RainDance was a nascent competitor with less than a 10% share.

       52.      Also, RainDance had a patent portfolio including both patents naming its

employees as inventors and patents that it had licensed from others. RainDance’s patents related to

PCR amplification of nucleic acids within droplets. In 2015, RainDance’s regulatory filings stated

that it had “secured exclusivity through owned patents and in-licensing in critical droplet

technologies such as droplet generation, merging fluids into droplets, libraries of droplets and




                                                  34
        Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 35 of 89



sequence enrichment. Additionally, we have proprietary positions in the core functionality of our

RainDrop dPCR platform that is common to a variety of applications. . . . The scope of our patent

portfolio provides us with a significant competitive advantage over potential competitors in our

target markets.”

        C.     Next Generation DNA Sequencers—“Reading” Many DNA Sequences

       53.     While PCR-based techniques were developed to accurately quantify the amount of

known DNA sequences, different techniques and technology have been developed to allow

researchers to “read” many known or previously unknown sequences of nucleotides in parallel.

       54.     DNA sequencing generally is the process of determining the order of the

nucleotides or base pairs in DNA. There are several technological approaches to sequencing DNA.

Given the rapidly evolving nature of the DNA sequencing industry, it is common for those

developing techniques to sequence DNA to seek patent protection for proprietary sequencing-

related technologies. The first techniques for DNA sequencing came about in the 1970s in the work

of biochemist Frederick Sanger and in the 1980s, biotech companies developed commercially-sold

devices that implemented Sanger’s technique. These first-generation sequencers are called “Sanger

sequencers.”

       55.     In the 2000s, companies began to develop “next generation” sequencing (“NGS”)

techniques that use a high-throughput approach that sequenced many segments of DNA at once.

Each individual sequence determined was typically short, and so longer DNA strands typically have

been broken up into many smaller pieces for sequencing. By sequencing large numbers of DNA

strands in parallel, NGS has increased the speed of sequencing while lowering the cost per

nucleotide. NGS does not require the researcher to specify in advance a particular nucleic acid

sequence to be examined in an experiment. NGS can “read” a previously unknown sequence of




                                               35
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 36 of 89



nucleotides and requires no initial information from the researcher regarding the sequences that are

being “read.”

        D.      The 10X Innovations

       56.      After working at Bio-Rad for a time after the QuantaLife acquisition, individuals

from QuantaLife left Bio-Rad, eventually founding the company that became 10X. 10X does not

make ddPCR products. Instead, it has created new products that use novel applications of

microfluidic droplets, gel beads, and barcodes to prepare genetic material for use in next-generation

sequencers.

       57.      10X’s initial product line involved “linked long-read” genome sequencing. It can

be challenging to sequence an entire genome of an organism because it is extremely lengthy or

determine whether multiple sequences are in a single strand of DNA. When using NGS, copies of

the genome need to be divided into very short strands. The resulting short sequences must then be

computationally put back together, with assistance from specialized computer software. 10X

developed proprietary technology using gel beads with releasably attached barcodes in droplets that

allowed researchers to group multiple shorter sequences together, simplifying the computational

task of reassembling the entire genome or identifying multiple sequences that were together in the

same strand of DNA.

       58.      10X also developed a range of applications for single-cell NGS analysis using its

groundbreaking approach of placing gel beads with releasably attached barcodes in droplets,

including, for example, analyses of DNA, RNA, protein, and epigenetics. In particular, 10X

developed technology to use microscopic gel beads, each of which has millions of copies of a

unique DNA “barcode” that are attached to it. Those gel beads are placed in droplets together with

cells (which contain nucleic acids), and the barcodes are released from the gel beads within the

droplets. Those barcodes are used to associate nucleic acid sequences with a single cell.


                                                 36
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 37 of 89



       59.      10X’s products allow researchers to efficiently investigate biological function on a

cell-by-cell basis using NGS, instead of being limited to tissues or collections of cells. This

innovation has numerous practical applications. For example, researchers are now learning that

tumors are not always composed of exact copies of the same cell but are sometimes made up of

cells with different genomes. 10X’s products allow researchers to investigate these differences.

                                    RELEVANT MARKETS

       60.      As stated above, this case concerns three relevant antitrust markets: (1) the ddPCR

Product Market, (2) the Droplet Genetic Analysis Technology Market, and (3) the Droplet Single-

Cell Product Market. The two product markets are downstream from the Droplet Genetic Analysis

Technology Market.

        A.      Product Markets

                1.     The ddPCR Product Market

       61.      ddPCR products are systems for performing ddPCR analysis. A primary function

of ddPCR products is quantification of a specific, known sequence of DNA in a given genetic

material.

       62.      While some older products, in particular real-time PCR and non-droplet-based

dPCR products, can also quantify a given DNA or RNA sequence in a unit of genetic material,

customers do not view them as reasonable substitutes for ddPCR. ddPCR is the vast majority of the

dPCR field. Real-time PCR is generally viewed as inferior to ddPCR in accuracy, sensitivity, and

ease of use.

       63.      Because consumers of ddPCR products do not see other products as reasonable

substitutes, they would need to continue to purchase ddPCR products even if their price increased

substantially. Thus, a monopolist of ddPCR products could profitably impose a small but significant




                                                 37
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 38 of 89



and non-transitory increase in price on consumers above the price in a competitive market. In fact,

on information and belief, Bio-Rad did increase prices after acquiring RainDance.

        64.      The market for ddPCR products is at least nationwide.

        65.      Bio-Rad is a competitor in the market for ddPCR products and controls in excess

of 90% of that market. On information and belief, Stilla is the only other meaningful competitor in

the ddPCR Product Market and it has only single-digit market share. Bio-Rad is seeking to exclude

Stilla by suing it for patent infringement.

        66.      10X is a customer in the market for ddPCR products and has purchased ddPCR

products from Bio-Rad including during the time following Bio-Rad’s acquisition of RainDance.

                 2.      The Market for Droplet Single-Cell Products

        67.      Within the genetics research-tools industry, NGS Sample Prep products are used to

prepare samples for particular next-generation sequencing applications.

        68.      One area of research that requires tailored NGS Sample Prep tools is single-cell

analysis. In conventional genetic research, DNA and RNA strands from multiple cells are analyzed

together. But recognizing that different cells in a population may have different sets of genes being

expressed (that is, actively being used to make protein), scientists have begun to develop single-

cell techniques (i.e., techniques that allow observation of differences among cells). This demand

for single-cell analysis has created a market for droplet-based single-cell NGS Sample Prep

products, i.e., the Droplet Single-Cell Product Market. By dividing the population of cells among

droplets that can be automatically processed and analyzed, researchers can perform tasks that they

cannot perform cost-effectively with other products. Droplet-based single-cell NGS Sample Prep

allows scientists to divide individual cells into droplets for cell-by-cell processing before the genetic

material is further processed for use in machines that sequence DNA. For example, single cell

sequencing in droplets allows researchers to efficiently process large numbers of cells for NGS.


                                                   38
        Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 39 of 89



Lower throughput processing methods are not an adequate substitute for high-throughput droplet-

based methods.

       69.       For these reasons and others, many researchers that use droplet-based single-cell

NGS Sample Prep products would not see other products as reasonable substitutes and would

continue to purchase droplet-based single-cell NGS Sample Prep products despite a substantial

increase in price. For example, Bio-Rad’s Executive Vice President and President, Life Science

Group, Annette Tumolo, has claimed that it is not practical to do single cell NGS analysis without

using droplets. A hypothetical monopolist of droplet-based single-cell NGS Sample Prep products

could therefore profitably impose a small but significant and non-transitory increase in price on

consumers above the price in a competitive market.

       70.       The market for droplet-based single-cell NGS Sample Prep products is at least

nationwide.

       71.       10X is a lead innovator in this market. Bio-Rad competes in this market by

marketing its ddSEQ single-cell sequencing products. Bio-Rad markets its products performing two

of the types of analysis performed by 10X’s products: single-cell RNA sequencing and single-cell

assay for transposase-accessible chromatin (“ATAC”). 10X’s products also perform sample prep

for additional NGS-based analysis not supported by the Bio-Rad products, thereby providing 10X’s

customers with more options, and Bio-Rad does not compete for those additional types of NGS-

based analysis. 10X and Bio-Rad together provide the majority of all products in the market for

droplet-based single-cell NGS Sample Prep products.

        B.       Droplet Genetic Analysis Technology Market

       72.       To make and market droplet-based genetic analysis products, an entity must be able

to practice the technologies underlying such products. For example, Bio-Rad has claimed that the

intellectual property acquired from RainDance encompasses a wide range of biological reactions in


                                                 39
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 40 of 89



droplets with potential applications in life science research and clinical research, including NGS

applications. Any new entrant into the product market for droplet-based genetic analysis would

need to either license proprietary technologies invented by an existing manufacturer/rights-holder

or invent its own, non-infringing technologies. Thus, the Droplet Genetic Analysis Technology

Market includes patents asserted to cover technology related to droplet-based genetic analysis.

       73.      A hypothetical monopolist in the Droplet Genetic Analysis Technology Market

could profitably impose a small but significant and non-transitory increase in price of that

technology above the price in a competitive market.

       74.      Bio-Rad alleges that it has broad rights concerning droplet-based genetic analysis

technology. These allegations, if true, would mean that Bio-Rad would be a monopolist in this

market. Further demonstrating that Bio-Rad believes it is a monopolist, Bio-Rad believed that its

aggregation of the Bio-Rad and RainDance patent portfolios would allow it to charge higher

royalties because consumers in the technology market (i.e., would-be licensees) would have no

ability to choose to license from the RainDance IP holder rather than from Bio-Rad.

       75.      The Droplet Genetic Analysis Technology Market is nationwide.

       76.      10X is both a competitor and a customer in this market. 10X is a competitor because

it is an innovator in the Droplet Single-Cell Product Market and 10X owns patents in this field that

are developed by its own employees. But 10X has also licensed patents in this market and could

potentially have settled with RainDance and licensed the RainDance patents but for Bio-Rad’s

illegal acquisition; and 10X is also a customer in this market.

                 BIO-RAD’S UNLAWFUL ACQUISITION OF RAINDANCE

       77.      In January 2017, Bio-Rad acquired RainDance. The main purpose of the acquisition

was to acquire the RainDance patents and eliminate competition. Bio-Rad’s acquisition of

RainDance was illegal and anticompetitive and substantially lessened competition in multiple


                                                 40
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 41 of 89



relevant antitrust markets. In addition, the acquisition was part of Bio-Rad’s attempt to monopolize

and/or monopolization of those markets and was part of a scheme whose purpose was to do the

same. After acquiring RainDance, Bio-Rad subsequently terminated RainDance’s products,

curtailed its research and development, and used the illegally acquired patents in litigation in the

furtherance of that same scheme and to monopolize or attempt to monopolize multiple relevant

antitrust markets.

        A.      ddPCR Product Market

       78.      Following RainDance’s release of its ddPCR product offering, RainDance was a

small nascent competitor in the ddPCR Product Market. At that time, customers interested in using

ddPCR could purchase ddPCR products from either RainDance or Bio-Rad.

       79.      Bio-Rad purchased RainDance in January 2017, eliminating competition in the

ddPCR Product Market. After the acquisition, there was no other competitive manufacturer

producing ddPCR products.

       80.      Prior to the RainDance acquisition, Bio-Rad’s Annette Tumolo publicly stated that

the acquisition of RainDance’s ddPCR products would strengthen Bio-Rad’s position in digital

PCR. Bio-Rad also stated publicly that it welcomed the opportunity to expand its product offering

with RainDance’s products and technologies, and Bio-Rad stated that there would be combined

droplet-based solutions.

       81.      However, Bio-Rad’s actual purpose with the acquisition was to eliminate

RainDance as a competitive threat. Since the acquisition, Bio-Rad has eliminated RainDance’s

research-and-development efforts, and all but eliminated RainDance’s product line (except for the

temporary provision of products and service for existing customers). Bio-Rad’s trial counsel has

represented that Bio-Rad’s Annette Tumolo articulated Bio-Rad’s plan for RainDance as: buy the




                                                 41
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 42 of 89



company, disable the products, stop selling them, maybe provide support to a few people, and get

out of the business.

        B.      Droplet Genetic Analysis Technology Market

       82.      RainDance and Bio-Rad were also competitors in the Droplet Genetic Analysis

Technology Market. Both Bio-Rad and RainDance have asserted that their intellectual property

covers a broad range of droplet-based genetic analysis including 10X’s products.

       83.      Bio-Rad believed acquiring RainDance would reduce licensing competition and

reduce uncertainty about the licensing fees it could charge by eliminating the risk of competing

with another holder of the RainDance patent portfolio.

       84.      As a result of Bio-Rad’s aggregation of these two separate patent portfolios,

competition for patent licensing has been substantially lessened. In effect, Bio-Rad’s goal was that

anyone seeking to commercially develop products that perform genetic analysis using droplets

would have to seek a license from Bio-Rad and would have no competitive alternative.

       85.      Bio-Rad’s acquisition of RainDance was part of a pattern of Bio-Rad’s behavior of

acquiring other competitors to aggregate their patents and eliminate competition in technology

markets. For example, in 2014, Bio-Rad acquired GnuBio, a company developing a droplet-based

sequencing workflow, and aggregated its patents with those of Bio-Rad.

       86.      The anticompetitive effects of Bio-Rad’s RainDance acquisition in the Droplet

Genetic Analysis Technology Market are exemplified by the fact that, before the acquisition, it was

more likely that 10X could have obtained a monetary settlement with a license to the RainDance

portfolio on competitive terms, whereas post-acquisition, Bio-Rad has refused to negotiate a license

on competitive terms and has obtained a damages award in the 152 Case that (if upheld) represents

a substantially increased royalty over the expected royalty had the patents been licensed by

RainDance or another entity lacking Bio-Rad’s specific incentives. Both the damages award and


                                                 42
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 43 of 89



the injunction, which are currently subject to appeal, are the direct result of Bio-Rad’s unlawful

acquisition of RainDance. The anticompetitive effects are further exemplified by Bio-Rad’s

(incorrect) assertions that the aggregated patent portfolio not only blocks 10X from using the

technology in its historical product offerings but also blocks 10X from using the substitute product

designs it created to avoid further allegations of infringement by Bio-Rad on the patents Bio-Rad

asserted in its first wave of patent lawsuits.

        87.      As a result of Bio-Rad’s illegal acquisition of RainDance, a competitor seeking to

enter or remain in any of the product markets downstream from the technology market where Bio-

Rad sought to assert monopoly power would face costly barriers to entry, including: (1) the thicket

of patents ostensibly covering these areas created by the RainDance acquisition, which requires

innovators to obtain costly licenses or face the task of inventing newly designed products that are

not alleged to be infringing; and (2) costly patent litigation premised on these patent thickets and

the elimination of RainDance as alternative for licensing technology.

        88.      Bio-Rad’s acquisition of RainDance also substantially lessened competition and

tended to create monopoly with respect to patent licenses that, if Bio-Rad’s assertions have merit,

cover patents that constituted technological inputs for those seeking to develop and manufacture

NGS Sample Prep and other products. This reduction in competition increased cost and risk those

seeking to use droplet-based technology, and this increased cost and risk could lead some

companies to abandon the use of such technology altogether. Bio-Rad has subsequently used the

combined QuantaLife and RainDance patent portfolios to attempt to exclude competitors for both

ddPCR and NGS-related products.




                                                 43
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 44 of 89



       89.      Another example concerns Stilla, a company that more recently attempted to enter

the ddPCR Product Market. Bio-Rad has sued Stilla for patent infringement in this Court, seeking

to use its illegally acquired patent assets to protect its monopoly in the ddPCR Product Market.

       90.      Another example is Bio-Rad’s litigation campaign against 10X in an attempt to

exclude 10X from the Droplet Single-Cell Product Market and monopolize that market like it has

ddPCR.

       91.      Even though ddPCR and 10X’s technology are very different, after 10X was

founded, Bio-Rad asserted that it held rights over the range of droplet-based genetic analysis

platforms, including 10X’s. Bio-Rad embarked on a years-long campaign to keep 10X and its

products under a permanent cloud of litigation. Bio-Rad implemented this campaign by filing

and/or maintaining the numerous litigations described above based on its aggregated patent

portfolio. Among the assets Bio-Rad acquired from RainDance was the 152 Case, which RainDance

had filed against 10X. As explained above, RainDance, or a buyer other than Bio-Rad, would not

have been able to obtain the same relief Bio-Rad received in that case (currently on appeal) and

there is a higher probability that 10X would have been able to obtain a monetary settlement of the

ongoing litigation and a license to the RainDance patents but for the anticompetitive acquisition.

Bio-Rad, however, used the assets of the unlawful acquisition to exclude certain of 10X’s products

and to attempt to monopolize the Droplet Single-Cell Product Market.

       92.      Bio-Rad did not stop there. 10X expended significant time and money developing

newly designed products with similar functionality that have not been determined to be infringing.

After obtaining its injunction against 10X’s older products (in part by telling the Court that 10X’s

new products negated concerns about issuing such an injunction), Bio-Rad took aim at 10X’s newly

designed products both in the present action (and in the 1699 Case) and the 1679 Case. These new




                                                 44
          Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 45 of 89



actions also represent Bio-Rad’s use of the illegally acquired RainDance assets to attempt to

monopolize the Droplet Single-Cell Product Market as well as the upstream Droplet Genetic

Analysis Technology Market. Bio-Rad’s use of the illegally acquired RainDance patents is at once

part of the harm that 10X has suffered as a consequence of Bio-Rad’s illegal acquisition and also a

part of Bio-Rad’s attempt to monopolize the multiple markets alleged herein.

       93.      Additionally, Bio-Rad’s violation of the antitrust laws by its unlawful acquisition

of RainDance is part of an illegal scheme the purpose of which is to lessen competition and

monopolize the multiple markets alleged herein. Bio-Rad’s lawsuits, including those utilizing the

illegally acquired assets are also a part of the same scheme. Bio-Rad’s unlawful acquisition of

RainDance has also caused harm to 10X through the litigation based on the acquired patent rights.

       94.      Additionally, on information and belief, Bio-Rad brought these lawsuits based on

the illegally acquired RainDance patents for the purpose of keeping its competitor 10X under a

constant cloud of litigation. The patents Bio-Rad has asserted in these actions do not reflect its own

innovations but are patents or patent applications to which it gained access through the QuantaLife

and RainDance portfolios. This campaign of litigation is designed to use Bio-Rad’s unlawful

aggregation of the RainDance patent portfolio with its then-existing portfolio to intimidate, weaken,

exclude, and/or acquire 10X and to prevent 10X from competing in the Droplet Single-Cell Product

Market.

                        BIO-RAD’S ATTEMPT TO MONOPOLIZE
                    THE DROPLET SINGLE-CELL PRODUCT MARKET

       95.      In 2017, Bio-Rad launched its ddSEQ, droplet based single-cell NGS sample prep

product, and more recently launched ATAC-Seq application and consumables that are also used on

the ddSEQ instrument.




                                                  45
        Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 46 of 89



       96.      Bio-Rad has a specific intent to monopolize the Droplet Single-Cell Product Market

and exclude 10X from this market. Today, 10X is the largest manufacturer in the Droplet Single-

Cell Product Market, while Bio-Rad has a smaller market share. But Bio-Rad’s litigation campaign

is designed to give Bio-Rad monopoly power over the Droplet Single-Cell Product Market by using

its illegally aggregated market power to exclude 10X from this market. Bio-Rad seeks to do this

either by driving 10X out of the market or by acquiring 10X and assuming 10X’s market share as

its own. Indeed, Annette Tumolo recently stated to 10X employees that 10X and Bio-Rad were one

or two rulings away from being part of the same company.

       97.      Indeed, Bio-Rad has claimed that competition with 10X is depressing prices in the

marketplace. Bio-Rad’s claim confirms that Bio-Rad will raise its prices if it succeeds at excluding

10X.

       98.      Bio-Rad has since filed three additional lawsuits (with two still pending), including

this one, the 1699 Case (now dismissed), and the 1679 Case, alleging that 10X’s redesigned

products, Next GEM, should also be enjoined.

       99.      The timing of Bio-Rad’s 1699 Case demonstrates Bio-Rad’s specific intent to

exclude 10X. As already noted, Bio-Rad filed that lawsuit and put out a press release announcing

the lawsuit, and announcing that it would seek to enjoin 10X’s Next GEM product line, on the very

day that 10X’s initial public offering was priced and the offering documents declared effective by

the U.S. Securities & Exchange Commission. Indeed, Bio-Rad filed the case hurriedly in the

District of Delaware, the wrong forum, with the intent to derail 10X’s IPO and for the purpose of

excluding 10X and impairing competition by interfering with 10X’s planned IPO.

       100.     Bio-Rad’s specific intent to monopolize is also demonstrated by its inconsistent

representations to different courts. In the present case and the 1679 Case in Delaware, Bio-Rad




                                                 46
          Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 47 of 89



seeks an injunction against 10X’s newly designed Next GEM products, and Bio-Rad has publicized

the fact that it is seeking to enjoin Next GEM. But Bio-Rad previously obtained an injunction order

and a limited exclusion order against 10X’s older products in the 152 and 1068 Cases, arguing that

the commercial availability of 10X’s new Next GEM products meant that excluding or enjoining

10X’s products would not create public interest issues. For example, the Commission in the 1068

Investigation determined that 10X’s technology platform enabled research including that related to

cancer (the second leading cause of death in the United States) and heart disease (the leading cause

of death in the United States). Relying on the commercial availability of the Next GEM chips, the

Commission concluded that the remedial orders it issued would not harm the public interest.

        101.     In addition to reflecting intent to monopolize, Bio-Rad’s conduct, taken as a whole,

forms an anticompetitive scheme. Each part of this scheme independently caused the

anticompetitive harms described herein. Bio-Rad’s suits using its wrongfully acquired patents are

part of the way in which Bio-Rad accomplishes its anticompetitive scheme. Bio-Rad’s unlawful

acquisition of RainDance has also caused harm to 10X through the litigation based on the acquired

patent rights, including the present litigation.

        102.     There is a dangerous probability that Bio-Rad could, through its continued litigation

including the use of its illegally acquired assets, substantially weaken 10X as a competitor and

exclude 10X from the market and thus obtain monopoly power in the Droplet Single-Cell Product

Market.

                                    HARM TO COMPETITION

        103.     Through its unlawful acquisition of RainDance and other exclusionary conduct,

Bio-Rad has harmed competition.

        104.     First, Bio-Rad’s acquisition of RainDance eliminated competition in the ddPCR

Product Market. Bio-Rad has since used its monopoly power in the ddPCR Product Market to raise


                                                   47
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 48 of 89



prices. Specifically, prices for ddPCR consumables have increased, which has directly harmed

purchasers in the ddPCR Product Market, including 10X. Further, by eliminating RainDance’s

ddPCR product line, Bio-Rad has reduced the number of distinct options available to customers in

the ddPCR Product Market. Bio-Rad has also used its control of technology upstream from the

ddPCR Product Market in an attempt to exclude Stilla from the ddPCR Product Market.

       105.     Bio-Rad has also harmed competition using its monopoly power in the market for

technology related to genetic analysis on a droplet platform that sits upstream from the ddPCR

Product Market and, according to Bio-Rad’s allegations, upstream from the Droplet Single-Cell

Product Market. Were it not for the RainDance acquisition, Bio-Rad and RainDance would have

competed to license this technology. Instead, Bio-Rad has insisted on increased license fees, refused

to license its technology, or both. The imposition of supracompetitive licensing costs or the refusal

to license patents in Bio-Rad’s illegally aggregated patent portfolio further excludes competition

and increases barriers to entry.

       106.     Bio-Rad has used its acquisition of RainDance and its illegally aggregated patents

to seek to exclude 10X from the Droplet Single-Cell Product Market.

       107.     Consumers in these product markets have been and will be harmed by Bio-Rad’s

efforts to exclude its competitors, facing higher prices and lower-quality products. 10X is the lead

innovator in the NGS prep space. Exclusion of 10X from the market and Bio-Rad’s attempt to

monopolize or actual monopolization of those product markets has resulted in increased prices for

products that the scientific community has come to depend upon, increased cost and restricted

options to enter or remain in the market for potential competitors, slower pace of innovation,

reduction of quality of product offerings, and a restriction of choices.




                                                  48
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 49 of 89



                                    ANTITRUST INJURY TO 10X

        108.        Bio-Rad’s anticompetitive conduct has directly harmed 10X as a result of the

reduction in competition in each of the relevant markets.

        109.        First, 10X is a customer in the ddPCR Product Market. 10X has thus suffered harm

from the increase in prices since the RainDance acquisition.

        110.        Second, 10X has suffered substantial damages as a result of Bio-Rad’s

anticompetitive acquisition of the RainDance patent portfolio and the lessening of competition in

the Droplet Genetic Analysis Technology Market. Bio-Rad’s aggregation of RainDance’s assets

with its own enabled Bio-Rad to increase the price to 10X of licensing the RainDance patents, deny

10X a license altogether that it was more likely to obtain through litigation settlement with

RainDance, and reduce 10X’s opportunities to identify new designs or substitute technologies that

it could license.

        111.        Third, 10X has suffered substantial damages as a result of Bio-Rad’s attempted

monopolization of the Droplet Single-Cell Product Market. Because of Bio-Rad’s refusal to settle

the RainDance litigation on the competitive terms that 10X was more likely to have obtained from

RainDance without the merger, 10X had to develop costly new designs for droplet-based single-

cell NGS Sample Prep products. 10X also incurred significant costs to defend against Bio-Rad’s

litigation including based on the illegally acquired RainDance patent portfolios. These include legal

fees as well as business opportunities and profits that 10X has lost because its executives and

employees are occupied by litigation and because of the effects of the litigation and statements

about it in the marketplace. If Bio-Rad had not unlawfully acquired RainDance, 10X could have

pursued monetary settlement with RainDance, and licensing RainDance’s patent portfolio would

have meant that Bio-Rad would not have been able to charge many multiples of the competitive

licensing prices. Nor would RainDance have been able to obtain an injunction because that


                                                   49
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 50 of 89



injunction was based on alleged competition between 10X’s products and Bio-Rad’s products and

not on any alleged competition with RainDance.

       112.     At present, Bio-Rad has obtained an injunction order in the 152 Case (asserting

RainDance patents) that 10X is appealing and a Limited Exclusion Order in the 1068 Investigation

(asserting patents that issued from alleged rights that Bio-Rad acquired before the RainDance

acquisition) that is still subject to presidential review as well as appeal. Both of those pending forms

of injunctive relief are aimed at keeping 10X’s historical products off the market and both of those

decisions were premised in part on the existence of 10X’s newly designed substitute products, Next

GEM, being available in the market. Bio-Rad argued this would address the public interest concerns

associated with enjoining 10X’s products. Bio-Rad’s current litigations in the present case and in

the District of Delaware use RainDance-acquired patents to seek to exclude those same Next GEM

products. Exclusion or potential exclusion of those products in either the present lawsuit or Bio-

Rad’s lawsuit in Delaware reflects antitrust injury to 10X because it flows directly from the

anticompetitive nature of the RainDance acquisition and the aggregation of the RainDance

portfolios in Bio-Rad’s hands.

       113.     Exclusion or potential exclusion of 10X’s Next GEM products in either the present

lawsuit or Bio-Rad’s lawsuit in Delaware reflects antitrust injury to 10X because it flows directly

from the anticompetitive nature of the RainDance acquisition and the aggregation of the RainDance

portfolios in Bio-Rad’s hands. Likewise, an injunction against 10X’s historical products in the 152

Case reflects antitrust injury to 10X because it likewise flows directly from the anticompetitive

nature of the RainDance acquisition and the aggregation of the RainDance portfolios in Bio-Rad’s

hands. Further, 10X has suffered antitrust injury due to Bio-Rad’s acquisition of RainDance because

of Bio-Rad’s incentive, as a competitor in the Droplet Single-Cell Product Market, to inflate




                                                   50
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 51 of 89



licensing rates or deny licenses altogether to foreclose competitors in the Droplet Single-Cell

Product Market. Bio-Rad was placed in a position to act on that incentive when it acquired

RainDance and has so acted against 10X.

                                         COUNT I
 (Unlawful Acquisition in Violation of Section 7 of the Clayton Act, 15 U.S.C. § 18) (Droplet
                                Single-Cell Product Market)

       114.     10X hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 113 above.

       115.     Bio-Rad’s acquisition of RainDance had the effects, and continues to have the

effects, of substantially lessening competition and tending to create a monopoly in the Droplet

Single-Cell Product Market.

       116.     Unless Bio-Rad is required to divest the RainDance patent portfolio to a third party

willing and able to license those patents at competitive rates and/or rates not inflated by the

incentive to foreclose competitors in the Droplet Single-Cell Product Market, its acquisition of

RainDance will continue to have at least the following anticompetitive effects in the Droplet Single-

Cell Product Market:

          (a) excluding or threatening to exclude competitors with superior products for droplet-
              based single-cell NGS Sample Prep;
          (b) reducing innovation in droplet-based single-cell NGS Sample Prep products.
       117.     In the absence of such injunctive relief, 10X will suffer irreparable harm in the form

of being forced to continue to divert time and resources from its business to oppose Bio-Rad’s

lawsuits that are brought based on illegally acquired patents, being denied patent licensing

opportunities that are either necessary or alleged to be necessary so that 10X can market and sell

its products in the foregoing product market, and to the extent that Bio-Rad’s suits are not ultimately

defeated on their merit and that Bio-Rad is allowed to have injunctive relief in such lawsuits (all of



                                                  51
        Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 52 of 89



which 10X opposes), exclusion from the Droplet Single-Cell Product Market, and reduction of

competition by eliminating a superior and more efficient competitor with no corresponding

economic justification.

                                         COUNT II
 (Unlawful Acquisition in Violation of Section 7 of the Clayton Act, 15 U.S.C. § 18) (Droplet
                           Genetic Analysis Technology Market)

       118.     10X hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 117 above.

       119.     Bio-Rad’s acquisition of RainDance had the effects, and continues to have the

effects, of substantially lessening competition and tending to create a monopoly in the Droplet

Genetic Analysis Technology Market for genetic analysis on a droplet platform.

       120.     Unless Bio-Rad is required to divest the RainDance patent portfolio to a third party

willing and able to license those patents at competitive rates and/or rates not inflated by the

incentive to foreclose competitors in the Droplet Single-Cell Product Market, its acquisition of

RainDance will continue to have at least the following anticompetitive effects in the Droplet

Genetic Analysis Technology Market:

          (a) excluding or threatening to exclude competitors with superior technology for droplet-

              based single-cell NGS Sample Prep or droplet-based genetic analysis;

          (b) reducing innovation in droplet-based single-cell NGS Sample Prep products.
       121.     In the absence of such injunctive relief, 10X will suffer irreparable harm in the form

of being forced to continue to divert time and resources from its business to oppose Bio-Rad’s

lawsuits that are brought based on illegally acquired patents, being denied patent licensing

opportunities that are either necessary or alleged to be necessary so that 10X can market and sell

its products, and to the extent that Bio-Rad’s suits are not ultimately defeated on their merit and




                                                 52
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 53 of 89



that Bio-Rad is allowed to have injunctive relief in such lawsuits (all of which 10X opposes),

exclusion from the Droplet Single-Cell Product Market as well.

                                       COUNT III
  (Attempted Monopolization of Droplet Single-Cell Product Market in Violation of Section
                          2 of the Sherman Act, 15 U.S.C. § 2)

        122.     10X hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 121 above.

        123.     Bio-Rad has engaged in predatory or anticompetitive conduct, including:

           (a) Unlawfully acquiring RainDance and the RainDance patent portfolio.

           (b) Refusing to license its patent portfolios at reasonable rates, or at all.

           (c) Using that portfolio to file patent litigation against actual or potential competitors

               seeking to use technology for genetic analysis on a droplet platform.

        124.     Bio-Rad had a specific intent to monopolize the markets for Droplet Single-Cell

Product Market.

        125.     Through its conduct, Bio-Rad has created a dangerous probability of achieving

monopoly power in each of the foregoing product market.

        126.     As a direct and proximate cause of Bio-Rad’s conduct, 10X has suffered irreparable

harm including: suffering the cost, distraction and lost opportunities arising from having to defend

against Bio-Rad’s patent-infringement lawsuits; and being less able to continue to develop and sell

droplet-based single-cell NGS Sample Prep products. In the event that Bio-Rad is ultimately able

to win on the merits of its lawsuits, which 10X disputes, 10X will suffer the additional harm of

being forced to pay supracompetitive royalties on illegally acquired patents and/or being excluded

from the Droplet Single-Cell Product Market.

        127.     10X and others will continue to suffer such irreparable harm absent appropriate

injunctive relief.


                                                    53
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 54 of 89



                                     COUNT IV
  (Monopolization or Attempted Monopolization or Monopoly Maintenance of the Droplet
   Genetic Analysis Technology Market in Violation of Section 2 of the Sherman Act, 15
                                     U.S.C. § 2)

       128.     10X hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 127 above.

       129.     Bio-Rad seeking to defend the present injunction order and/or damages award in

the 152 Case, and/or obtain injunctive or damages relief against Next GEM in this or another lawsuit

alleging infringement by Next GEM, notwithstanding that 10X disputes the merits of any and all

such injunctive relief, is an attempt by Bio-Rad to possess monopoly power in the Droplet Genetic

Analysis Technology Market.

       130.     Bio-Rad willfully attempted to acquire that monopoly power and/or obtained that

power and/or maintained that power through its acquisition of RainDance, not as a consequence of

its superior products, business acumen, or historic accident. To the extent that Bio-Rad defends the

injunction or damages award in the 152 Case successfully and/or successfully obtains injunctive or

damages relief against Next GEM, Bio-Rad will have established such monopoly.

       131.     To the extent that Bio-Rad does not already have such power, there is a dangerous

probability that Bio-Rad will succeed at obtaining such monopoly power because if Bio-Rad’s

lawsuits are successful at forcing 10X to in effect pay licensing royalties (in the form of damages)

or be enjoined from selling both its historical products and its Next GEM products then Bio-Rad

will in effect have obtained monopolistic market share for the Droplet Single-Cell Product Market

downstream from the Droplet Genetic Analysis Technology Market where Bio-Rad seeks to obtain

or maintains monopoly power.

       132.     As a direct and proximate cause of Bio-Rad’s conduct, 10X has suffered and/or will

suffer irreparable harm including: suffering the cost, distraction and lost opportunities arising from



                                                  54
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 55 of 89



having to defend against Bio-Rad’s patent-infringement lawsuits; being less able to continue to

develop and sell droplet-based single-cell NGS Sample Prep products; and being excluded from the

Droplet Single-Cell Product Market.

        133.     10X and others will continue to suffer such irreparable harm absent appropriate

injunctive relief.

                                         COUNT V
      (Unlawful Acquisition in Violation of Section 7 of the Clayton Act, 15 U.S.C. § 18)
                                     (ddPCR Products)

        134.     10X hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 133 above.

        135.     Bio-Rad’s acquisition of RainDance had the effects, and continues to have the

effects, of substantially lessening competition and tending to create a monopoly in the ddPCR

Product Market.

        136.     Unless Bio-Rad is required to divest RainDance and its assets, Bio-Rad’s

acquisition of RainDance will continue to have at least the following anticompetitive effects in the

ddPCR Product Market:

           (a) raising prices that consumers must pay for ddPCR products;

           (b) reducing innovation in ddPCR products.

        137.     In the absence of such injunctive relief, 10X will suffer irreparable harm in the form

of paying supracompetitive prices for ddPCR products.

                                        COUNT VI
    (Monopolization or Monopoly Maintenance of ddPCR Product Market in Violation of
                       Section 2 of the Sherman Act, 15 U.S.C. § 2)

        138.     10X hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 137 above.

        139.     Bio-Rad possesses monopoly power in the ddPCR Product Market.


                                                  55
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 56 of 89



        140.     Bio-Rad willfully acquired and/or maintained that monopoly power through its

acquisition of RainDance, not as a consequence of its superior products, business acumen, or

historic accident, and continues to maintain that monopoly power through its anticompetitive use

of the unlawfully acquired RainDance patent portfolio.

        141.     As a direct and proximate cause of Bio-Rad’s conduct, 10X has suffered harm

including: paying supracompetitive prices for ddPCR devices and consumables; suffering the cost,

distraction and lost opportunities arising from having to defend against Bio-Rad’s patent-

infringement lawsuits; and being less able to continue to develop and sell droplet-based single-cell

NGS Sample Prep products.

        142.     10X and others will continue to suffer such irreparable harm absent appropriate

injunctive relief.

                                        COUNT VII
   (Unfair Competition in Violation of California Business & Professions Code § 17200 et
                                            seq.)

        143.     10X hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 142 above.

        144.     Bio-Rad has engaged in Unfair Competition under § 17200 et seq. of the California

Business and Professions Code (UCL) by engaging in unlawful and unfair conduct. Bio-Rad’s

unlawful and unfair conduct has harmed competition in California and elsewhere and threatens

significant harm to competition in the future. Bio-Rad’s conduct is the direct and proximate cause

of injury to California consumers and to 10X.

        145.     Bio-Rad has engaged in unlawful conduct in violation of the UCL, including based

on the conduct alleged above that also violates Section 2 of the Sherman Act and Section 7 of the

Clayton Act. Bio-Rad’s unfair conduct threatens an incipient and continuing violation of the

antitrust laws and also violates the policy and spirit underlying those laws because the effects of


                                                 56
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 57 of 89



Bio-Rad’s conduct are comparable to or the same as violations of those laws, or because Bio-Rad’s

conduct otherwise significantly harms competition. Bio-Rad’s unfair competition includes multiple

acts any of which alone, and any combination of which, is sufficient to show a violation of the UCL

including at least the following:

          (a) Unlawfully acquiring RainDance and the RainDance patent portfolio so as to deny

              would-be licensees including 10X the opportunity to license those patents at all or at

              non-supracompetitive rates and for the purpose of denying necessary inputs to its

              competitors including 10X.

          (b) Using an illegally and unfairly acquired portfolio to file patent litigation against

              actual or potential competitors including 10X for the purpose of harming competition

              and excluding competitors including 10X.

          (c) Attempting to monopolize and/or monopolizing the antitrust markets as alleged

              herein.

       146.     These acts constitute violations of the UCL (and antitrust laws) as alleged herein

supra and at the very least significantly threaten or harm competition in the Droplet Single-Cell

Product Market and the Droplet Genetic Analysis Technology Market.

       147.     These acts have caused harm to competition in at least the ways alleged in the

foregoing paragraphs.

       148.     10X has suffered harm as a direct, proximate, and foreseeable result of Bio-Rad’s

actions alleged herein. Such harm includes but is not limited to needing to divert resources from its

business to oppose Bio-Rad’s lawsuits that are brought based on illegally acquired patents, being

denied patent licensing opportunities that are either necessary or alleged to be necessary so that




                                                 57
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 58 of 89



10X can market and sell its products, and being excluded or being threatened with exclusion from

the relevant markets. Harm suffered by 10X is further detailed in the foregoing paragraphs.

        149.     California consumers have been harmed and are threatened with continued harm as

a direct, proximate, and foreseeable result of Bio-Rad’s unlawful and unfair actions. Bio-Rad’s

unlawful and unfair conduct has already harmed researchers in California who rely upon 10X’s

NGS sample prep products. These researchers are threatened with a reduced rate and/or increased

cost of scientific discovery in areas where they use 10X products. This harm to California

consumers is not limited to the scientific community, but likely extends to the medical community

and the community at large who depend upon the pace of scientific discovery for advances toward

treating and curing critical illnesses.

        150.     10X seeks an Order of this Court permanently enjoining Bio-Rad’s unlawful and

unfair business practices as alleged herein and other relief the Court deems appropriate.

        151.     10X and others will continue to suffer such irreparable harm absent appropriate

injunctive relief.

                     II.   DECLARATORY JUDGMENT COUNTERCLAIMS

         Counterclaim Plaintiff 10X hereby alleges declaratory judgment counterclaims against

 Bio-Rad and Harvard. 10X has moved to dismiss Plaintiffs’ venue allegations regarding U.S.

 Patent No. 10,190,115 (the “115 Patent”) as well as Count III alleging infringement of the 115

 Patent. ECF Nos. 24-25. Further, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure,

 10X has also moved to dismiss Plaintiffs’ allegations of direct infringement under the doctrine of

 equivalents, indirect infringement, and willful infringement in all three Counts for failure to state

 a claim. Id. 10X is not answering the Complaint above, or alleging declaratory judgment

 counterclaims here with respect to any of the specific grounds set forth in 10X’s Motions to




                                                  58
        Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 59 of 89



Dismiss, and 10X is also not making any admissions with respect to any of those allegations in the

Complaint.

                                     NATURE OF ACTION

       152.     These are counterclaims for declarations of non-infringement, invalidity, and/or

unenforceability of one or more claims of U.S. Patent Nos. 8,871,444 (the “444 Patent”), and

9,919,277 (the “277 Patent”).

                                            PARTIES

       153.     Counterclaim Plaintiff 10X is a Delaware corporation with its principal place of

business at 6230 Stoneridge Mall Road, Pleasanton, CA 94588.

       154.     Counterclaim Defendant Bio-Rad is a Delaware corporation with its principal place

of business at 1000 Alfred Nobel Drive, Hercules, CA 94547.

       155.     Counterclaim Defendant Harvard is a Massachusetts institution with a principal

place of business at 1563 Massachusetts Ave., Cambridge, Massachusetts 02138.

                                 JURISDICTION AND VENUE

       156.     This is an action for declaratory judgment of non-infringement and invalidity of the

444 and 277 Patents arising under the patent laws of the United States, 35 U.S.C. § 1, et seq., and

the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202. An actual case and controversy exists

under the Declaratory Judgment Act because Counterclaim Defendants Bio-Rad and Harvard have

sued 10X asserting that each of the 444 and 277 Patents is valid, enforceable, and infringed by 10X,

and Counterclaim Plaintiff 10X either has moved to dismiss or denies Counterclaim Defendants’

allegations. This Court has subject matter jurisdiction over these Counterclaims pursuant to 28

U.S.C. § 1331 and 1338(a), in combination with 28 U.S.C. §§ 2201-2202.

       157.     Personal jurisdiction and venue in this District over Counterclaim Defendants are

proper for the purposes of Counts I and II of the Complaint only. Pursuant to Rule 12(b)(3) of the


                                                 59
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 60 of 89



Federal Rules of Civil Procedure, 10X has moved to dismiss Plaintiffs’ venue allegations regarding

U.S. Patent No. 10,190,115 (the “115 Patent”) as well as Count III alleging infringement of the 115

Patent. ECF Nos. 24-25.

                                         BACKGROUND

       158.     On December 18, 2019, Counterclaim Defendants filed a Complaint against 10X,

asserting infringement of two patents, U.S. Patent Nos. 8,871,444 (“the 444 Patent”) and 9,919,277

(“the 277 Patent”). Counterclaim Defendants allege in the Complaint that United Kingdom

Research and Innovation (“UKRI”) and Harvard are the owners of the 444 Patent and the 277 Patent

and that Bio-Rad is an exclusive licensee of these patents.

       159.     In their Complaint, Counterclaim Defendants have expressly accused 10X of

infringing the 444 and 277 Patents in Counts I and II of the Complaint. 10X has either moved to

dismiss or denied the allegations of Counts I and II.

       160.     As a result of Counterclaim Defendants’ actions and statements, including the filing

of the Complaint, an actual and justiciable controversy exists between 10X and Counterclaim

Defendants with regard to the validity and infringement of the 444 and 277 Patents.

       161.     A judicial declaration and determination is necessary and appropriate at this time

given Counterclaim Defendants’ allegations and in order that 10X may ascertain its rights and

duties with respect to the 444 and 277 Patents.

                                      COUNT VIII
          (Declaratory Judgment of Non-Infringement of U.S. Patent No. 8,871,444)

       162.     10X restates and incorporates by reference the denials, admissions, allegations, and

Affirmative Defenses contained in its Partial Amended Answer and Counterclaims above as if fully

set forth herein. 10X further restates and incorporates by reference its allegations in paragraphs 152

through 161 of its Declaratory Judgment Counterclaims.



                                                  60
        Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 61 of 89



       163.     In their Complaint, Counterclaim Defendants have expressly accused 10X of

infringing the 444 Patent.

       164.     10X has not been and is not now directly and literally infringing any valid and

enforceable claim of the 444 Patent. For the 444 Patent, 10X has moved to dismiss Plaintiffs’

allegations of direct infringement under the doctrine of equivalents, indirect infringement, and

willful infringement. ECF Nos. 24, 25. 10X is not answering the Complaint or alleging declaratory

judgment counterclaims with respect to any of the specific grounds set forth in 10X’s Motions to

Dismiss, and thus 10X is not making any admissions with respect to any of those allegations in the

Complaint.

       165.     10X’s manufacture, use, sale, offer for sale, and/or importation into the United

States of the Next GEM platform does not directly and literally infringe, any valid and enforceable

claim of the 444 Patent at least because neither 10X nor anyone else has used or uses 10X’s Next

GEM platform to practice each and every step of the method of the only independent claim of the

444 Patent, claim 1. For example, neither 10X nor anyone else used or uses 10X’s Next GEM

platform such that (1) the “microcapsules” are “aqueous” and that “a portion of the plurality of

microcapsules contact each other but do not fuse with each other,” and (2) “the product of the

enzymatic reaction” is “detect[ed]”.

       166.     Additionally, each of the claims of the 444 Patent is invalid as set forth below in

Count IX of 10X’s Declaratory Judgment Counterclaims. An invalid claim cannot be infringed.

       167.     In light of the Complaint against 10X, there exists an actual controversy between

Counterclaim Defendants and 10X regarding the 444 Patent. Accordingly, a valid and justiciable

controversy has arisen and exists between Counterclaim Defendants, Harvard and Bio-Rad, and

10X with respect to the alleged infringement of the 444 Patent. 10X desires a judicial determination




                                                 61
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 62 of 89



and declaration of the respective rights and duties of the parties herein. Such a determination and

declaration is necessary and appropriate at this time so that the parties may ascertain their respective

rights and duties.

       168.     10X is entitled to a declaratory judgment that: (a) it has not directly and literally

infringed, and is not directly and literally infringing, any valid and enforceable claim of the 444

Patent, and (b) it is not liable for any alleged direct and literal infringement of the 444 Patent.

                                        COUNT IX
               (Declaratory Judgment of Invalidity of U.S. Patent No. 8,871,444)

       169.     10X restates and incorporates by reference the denials, admissions, allegations, and

Affirmative Defenses contained in its Partial Amended Answer and Counterclaims above as if fully

set forth herein. 10X further restates and incorporates by reference its allegations in paragraphs 152

through 168 of its Declaratory Judgment Counterclaims.

       170.     10X contends that the claims of the 444 Patent are invalid for failure to comply

with the conditions for patentability, including, but not limited to, 35 U.S.C. §§ 101, 102, 103,

and/or 112.

       171.     For example, the asserted claims of the 444 Patent are invalid under Section 102

and/or 103 in view of at least U.S. Patent No. 7,129,091 (“Ismagilov 091”), Exhibit A. Ismagilov

091 was filed on May 9, 2003. These exemplary disclosures also apply to U.S. Patent Pub. No.

2005/0272159 (“Ismagilov 159”), Exhibit B, which was published from the same patent application

as Ismagilov 091 and contains the same disclosures.

       172.     Ismagilov 091 teaches, for example,

        A plug-forming region generally comprises a junction between a plug-fluid inlet
        and a channel containing the carrier-fluid such that plugs form which are
        substantially similar in size to each other and which have cross-sections which are
        substantially similar in size to the cross-section of the channel in the plug-forming
        region. In one embodiment, the substrate may contain a plurality of plug-forming
        regions.


                                                   62
        Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 63 of 89



Ismagilov 091 at 14:44-51; see also Ismagilov 159 ¶ 108.

       173.    Ismagilov 159 also teaches, for example,

        Suitable carrier-fluids include oils, preferably fluorinated oils. Examples include
        viscous fluids, such as perfluorodecaline or perfluoroperhydrophenanthrene;
        nonviscous fluids such as perfluorohexane, and mixtures thereof (which are
        particularly useful for matching viscosities of the carrier-fluids and plug-fluids).
        Commercially available fluorinated compounds such as FluorinertTM liquids (3M,
        St. Paul, Minn.) can also be used.

Ismagilov 091 at 20:37-44; see also Ismagilov 159 ¶ 145.

       174.    Ismagilov 091 also teaches, for example,

        For example, fluorinated surfactants, such as those with a hydrophilic head group,
        are preferred when the carrier-fluid is a fluorinated fluid and the plug-fluid is an
        aqueous solution.

Ismagilov 091 at 20:64-67; see also Ismagilov 159 ¶ 147.

       175.    Ismagilov 159 also teaches, for example,

        Fluorosurfactants terminated with OEG-groups have been shown to demonstrate
        biocompatibility in blood substitutes and other biomedical applications. Preferably,
        oil-Soluble fluoroSurfactants terminated with oligoethylene groups are used to
        create interfaces in the microfluidic devices in certain applications. Surfactants with
        well-defined composition may be Synthesized. This is preferably followed by the
        characterization of the formation of aqueous plugs in the presence of those
        Surfactants. Their inertness towards nonspecific protein adsorption will also be
        characterized. FIG. 24 shows examples of fluorinated surfactants that form
        monolayers that are: resistant to protein adsorption; positively charged; and
        negatively charged. For OEG-terminated surfactants, high values of n (≧16) are
        preferred for making these surfactants oil-soluble and preventing them from
        entering the aqueous phase. In FIG. 24, compounds that have between about 3 to 6
        EG units attached to a thiol are sufficient to prevent the adsorption of proteins to a
        monolayer of thiols on gold, and are thus preferred for inertness. In addition,
        surfactants that have been shown to be biocompatible in fluorocarbon blood
        substitutes may also be used as additives to fluorinated carrier fluids.

Ismagilov 091 at 37:23-44 (highlighting added); see also Ismagilov 159 ¶ 233.

       176.    Dr. Ismagilov, who is the first named inventor of Ismagilov 091, testified at trial

before the District of Delaware, that the same sentence as that highlighted above in the previous




                                                  63
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 64 of 89



paragraph in a patent related to the 091 Ismagilov was emphasizing the use of surfactants that are

highly stable:

        Q. . . . Now, I’ve highlighted the sentence that says, For OEG-terminated
        surfactants high values of N, N greater than or equal to 16, are preferred for making
        these surfactants oily soluble and preventing them from entering the aqueous phase.
        Can you explain for the jury how this sentence that I've highlighted in the patent
        relates to the two features that we discussed in --

        A. Yes. So we're emphasizing that the longer fluorinated tails are preferred in this
        chemistry, and they would be useful for creating droplets, biological reactions with
        high stability and high performance.

Bio-Rad Laboratories, Inc. et al. v. 10X Genomics, Inc., Civil Action 15-152-RGA (D. Del. Nov.

5, 2018) (“152 Case”) Ismagilov Trial Testimony at 222:18-223:9 (emphasis added), Exhibit C

(excerpted).

       177.      Ismagilov 091 also teaches, for example,

        The merged plugs 122 may undergo further merging or undergo splitting, or they
        may be directed to other channels, channel branches, area, or region of the substrate
        where they may undergo one or more reactions or “treatments” such as one or more
        types of characterizations, measurements, detection, sorting, or analysis.

Ismagilov 091 at 27:58-64; see also Ismagilov 159 ¶ 180; see also id. ¶¶ 72, 186.

       178.      Ismagilov 091 also teaches, for example,

        Autocatalytic reactions present an exciting opportunity for highly sensitive
        detection of minute amounts of autocatalysts. Several systems are known to operate
        on this principle, silver-halide photography being the most widely used. In silver-
        halide photography, the energy of photons of light is used to decompose an
        emulsion of silver halide AgX into nanometer-sized particles of metallic silver. A
        film that is embedded with the silver particles is then chemically amplified by the
        addition of a metastable mixture of a soluble silver(I) salt and a reducing agent
        (hydroquinone). Metallic silver particles catalyze reduction of silver(I) by
        hydroquinone, leading to the growth of the initial silver particles. Another example
        of an autocatalytic reaction is the polymerase-chain reaction (PCR), which is a very
        effective amplification method that has been widely used in the biological sciences.

Ismagilov 091 at 45:57-46:5; see also Ismagilov 159 ¶ 276.




                                                 64
           Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 65 of 89



       179.      Ismagilov 091 further disclosed that “[t]he term ‘detection region’ refers to a part

of or a location in a substrate or channel wherein a chemical is identified, measured, or sorted based

on a predetermined property or characteristic.” Ismagilov 091 at 7:61-64; see also Ismagilov 159

at ¶ 66. See also, e.g., Ismagilov 091 at 20:60-67, 26:37-58, 37:5-17, 38:41-55, 51:49-52:4, Fig.

10A; Ismagilov 159 at ¶¶ 147, 174, 231, 0239, 316, Fig. 10A.

       180.      10X is informed and believes, and on that basis alleges, that Counterclaim

Defendants contend that the 444 Patent is valid and enforceable.

       181.      Accordingly, a valid and justiciable controversy has arisen and exists between

Counterclaim Defendants, Harvard and Bio-Rad, and 10X with respect to the validity of the 444

Patent. 10X desires a judicial determination and declaration of the respective rights and duties of

the parties herein. Such a determination and declaration is necessary and appropriate at this time so

that the parties may ascertain their respective rights and duties.

       182.      10X is entitled to a declaratory judgment that the claims of the 444 Patent are

invalid.

                                         COUNT X
            (Declaratory Judgment of Non-Infringement of U.S. Patent No. 9,919,277)

       183.      10X restates and incorporates by reference the denials, admissions, allegations, and

Affirmative Defenses contained in its Partial Amended Answer and Counterclaims above as if fully

set forth herein. 10X further restates and incorporates by reference their allegations in paragraphs

152 through 182 of its Declaratory Judgment Counterclaims.

       184.      In their Complaint, Counterclaim Defendants have expressly accused 10X of

infringing the 277 Patent.

       185.      10X has not been and is not now directly and literally infringing any valid and

enforceable claim of the 277 Patent. For the 277 Patent, 10X has moved to dismiss Plaintiffs’



                                                  65
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 66 of 89



allegations of direct infringement under the doctrine of equivalents, indirect infringement, and

willful infringement. ECF Nos. 24, 25. 10X is not answering the Complaint or alleging declaratory

judgment counterclaims with respect to any of the specific grounds set forth in 10X’s Motions to

Dismiss, and thus 10X is not making any admissions with respect to any of those allegations in the

Complaint.

       186.     10X’s manufacture, use, sale, offer for sale, and/or importation into the United

States of the Next GEM platform does not directly and literally infringe any valid and enforceable

claim of the 277 Patent at least because neither 10X nor anyone else has used or uses 10X’s Next

GEM platform to practice each and every step of the method of the only independent claim of the

277 Patent, claim 1. For example, neither 10X nor anyone else used or uses 10X’s Next GEM

platform such that (1) the “microcapsules” are “aqueous” and that “a portion of the plurality of

microcapsules contact each other but do not fuse with each other,” (2) “a genetic element [is] linked

covalently or non-covalently to a bead” when the “droplet generator [] produce[s], under

microfluidic control, a plurality of aqueous microcapsules”, and (3) “a genetic element [is] linked

covalently or non-covalently to a bead” when “the enzymatic reaction” is “conduct[ed] … on the

genetic element of at least one of the plurality of microcapsules”.

       187.     Additionally, each of the claims of the 277 Patent is invalid as set forth below in

Count XI of 10X’s Declaratory Judgment Counterclaims. An invalid claim cannot be infringed.

       188.     In light of the Complaint against 10X, there exists an actual controversy between

Counterclaim Defendants and 10X regarding the 277 Patent. Accordingly, a valid and justiciable

controversy has arisen and exists between Counterclaim Defendants, Harvard and Bio-Rad, and

10X with respect to the alleged infringement of the 277 Patent. 10X desires a judicial determination

and declaration of the respective rights and duties of the parties herein. Such a determination and




                                                 66
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 67 of 89



declaration is necessary and appropriate at this time so that the parties may ascertain their respective

rights and duties.

       189.     10X is entitled to a declaratory judgment that: (a) it has not directly and literally

infringed, and is not directly and literally infringing, any valid and enforceable claim of the 277

Patent, and (b) it is not liable for any alleged direct and literal infringement of the 277 Patent.

                                        COUNT XI
               (Declaratory Judgment of Invalidity of U.S. Patent No. 9,919,277)

       190.     10X restates and incorporates by reference the denials, admissions, allegations, and

Affirmative Defenses contained in its Partial Amended Answer and Counterclaims above as if fully

set forth herein. 10X further restates and incorporates by reference their allegations in paragraphs

152 through 189 of its Declaratory Judgment Counterclaims.

       191.     10X contends that the claims of the 277 Patent are invalid for failure to comply

with the conditions for patentability, including, but not limited to, 35 U.S.C. §§ 101, 102, 103,

and/or 112, especially in light of the scope of Plaintiffs’ current infringement allegations.

       192.     For example, the asserted claims of the 277 Patent are invalid under at least 35

U.S.C. § 103, in view of at least Sepp A, Tawfik DS, Griffiths AD, Microbead display by in vitro

compartmentalisation: selection for binding using flow cytometry, FEBS Letters 532: 455–458

(2002) (“Sepp 2002”), Exhibit D, and further in view of U.S. Patent No. 7,129,091 (“Ismagilov

091”), Exhibit A. These exemplary disclosures also apply to U.S. Patent Pub. No. 2005/0272159

(“Ismagilov 159”), which was published from the same patent application as Ismagilov 091 and

contains the same disclosures. Sepp 2002 was published at least by 2002. Ismagilov 091 was filed

May 9, 2003

       193.     Sepp 2002 teaches, for example:

        A repertoire of genes encoding protein variants, each with a common N- or C-
        terminal epitope tag, are linked to streptavidin-coated beads carrying antibodies


                                                   67
       Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 68 of 89



       that bind the epitope tag at, on average, ≤1 gene per bead (1). The beads are
       compartmentalised in a water-in-oil emulsion to give, on average, <1 bead per
       compartment (2), and transcribed and translated in vitro in the compartments.
       Consequently, in each compartment, multiple copies of the translated protein
       become attached to the gene that encodes it via the bead (3). The emulsion is broken
       (4), and the microbeads carrying the display library isolated. The beads are
       incubated with ligand coupled to horseradish peroxidase (HRP), washed to remove
       unbound ligand and incubated with hydrogen peroxide and fluorescein tyramide
       (5). Immobilised HRP converts the fluorescein tyramide into a short-lived, free-
       radical intermediate which reacts with adjacent proteins. Hence, beads displaying
       proteins that bind ligand become labelled with multiple fluorescein molecules.
       These beads can then be enriched (together with the genes attached to them) by
       flow cytometry.




Sepp 2002 at 456, Fig. 1.

      194.    Ismagilov 091 teaches, for example,

       A plug-forming region generally comprises a junction between a plug-fluid inlet
       and a channel containing the carrier-fluid such that plugs form which are
       substantially similar in size to each other and which have cross-sections which are
       substantially similar in size to the cross-section of the channel in the plug-forming
       region. In one embodiment, the substrate may contain a plurality of plug-forming
       regions.

Ismagilov 091 at 14:44-51; see also Ismagilov 159 ¶ 108.

      195.    Ismagilov 159 also teaches, for example,

       Suitable carrier-fluids include oils, preferably fluorinated oils. Examples include
       viscous fluids, such as perfluorodecaline or perfluoroperhydrophenanthrene;
       nonviscous fluids such as perfluorohexane, and mixtures thereof (which are
       particularly useful for matching viscosities of the carrier-fluids and plug-fluids).
       Commercially available fluorinated compounds such as FluorinertTM liquids (3M,
       St. Paul, Minn.) can also be used.

Ismagilov 091 at 20:37-44; see also Ismagilov 159 ¶ 145.


                                                68
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 69 of 89



       196.      Ismagilov 091 also teaches, for example,

        For example, fluorinated surfactants, such as those with a hydrophilic head group,
        are preferred when the carrier-fluid is a fluorinated fluid and the plug-fluid is an
        aqueous solution.

Ismagilov 091 at 20:64-67; see also Ismagilov 159 ¶ 147.

       197.      Ismagilov 159 also teaches, for example,

        Fluorosurfactants terminated with OEG-groups have been shown to demonstrate
        biocompatibility in blood substitutes and other biomedical applications. Preferably,
        oil-Soluble fluoroSurfactants terminated with oligoethylene groups are used to
        create interfaces in the microfluidic devices in certain applications. Surfactants with
        well-defined composition may be Synthesized. This is preferably followed by the
        characterization of the formation of aqueous plugs in the presence of those
        Surfactants. Their inertness towards nonspecific protein adsorption will also be
        characterized. FIG. 24 shows examples of fluorinated surfactants that form
        monolayers that are: resistant to protein adsorption; positively charged; and
        negatively charged. For OEG-terminated surfactants, high values of n (≧16) are
        preferred for making these surfactants oil-soluble and preventing them from
        entering the aqueous phase. In FIG. 24, compounds that have between about 3 to 6
        EG units attached to a thiol are sufficient to prevent the adsorption of proteins to a
        monolayer of thiols on gold, and are thus preferred for inertness. In addition,
        surfactants that have been shown to be biocompatible in fluorocarbon blood
        substitutes may also be used as additives to fluorinated carrier fluids.

Ismagilov 091 at 37:23-44 (highlighting added); see also Ismagilov 159 ¶ 233.

       198.      Dr. Ismagilov, who is the first named inventor of Ismagilov 091, testified at trial

before the District of Delaware, that the same sentence as that highlighted above in the previous

paragraph in a patent related to the 091 Ismagilov was emphasizing the use of surfactants that are

highly stable:

        Q. . . . Now, I’ve highlighted the sentence that says, For OEG-terminated
        surfactants high values of N, N greater than or equal to 16, are preferred for making
        these surfactants oily soluble and preventing them from entering the aqueous phase.
        Can you explain for the jury how this sentence that I've highlighted in the patent
        relates to the two features that we discussed in --

        A. Yes. So we're emphasizing that the longer fluorinated tails are preferred in this
        chemistry, and they would be useful for creating droplets, biological reactions with
        high stability and high performance.



                                                  69
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 70 of 89



Bio-Rad Laboratories, Inc. et al. v. 10X Genomics, Inc., Civil Action 15-152-RGA (D. Del. Nov.

5, 2018) (“152 Case”) Ismagilov Trial Testimony at 222:18-223:9 (emphasis added), Exhibit C

(excerpted).

       199.     Ismagilov 091 also teaches, for example,

        The merged plugs 122 may undergo further merging or undergo splitting, or they
        may be directed to other channels, channel branches, area, or region of the Substrate
        where they may undergo one or more reactions or “treatments” such as one or more
        types of characterizations, measurements, detection, sorting, or analysis.

Ismagilov 091 at 27:58-64; see also Ismagilov 159 ¶ 180; see also id. ¶¶ 72, 186.

       200.     Ismagilov 091 also teaches, for example,

        Autocatalytic reactions present an exciting opportunity for highly sensitive
        detection of minute amounts of autocatalysts. Several systems are known to operate
        on this principle, silver-halide photography being the most widely used. In silver-
        halide photography, the energy of photons of light is used to decompose an
        emulsion of silver halide AgX into nanometer-sized particles of metallic silver. A
        film that is embedded with the silver particles is then chemically amplified by the
        addition of a metastable mixture of a soluble silver(I) salt and a reducing agent
        (hydroquinone). Metallic silver particles catalyze reduction of silver(I) by
        hydroquinone, leading to the growth of the initial silver particles. Another example
        of an autocatalytic reaction is the polymerase-chain reaction (PCR), which is a very
        effective amplification method that has been widely used in the biological sciences.

Ismagilov 091 at 45:57-46:5; see also Ismagilov 159 ¶ 276

       201.     Ismagilov 091 further disclosed that that the “[t]he term ‘detection region’ refers to

a part of or a location in a substrate or channel wherein a chemical is identified, measured, or sorted

based on a predetermined property or characteristic.” Ismagilov 091 at 7:61-64; see also Ismagilov

159 at [0066]. Ismagilov 159 at [0066]. See also, e.g., Ismagilov 091 at 20:60-67, 26:37-58, 37:5-

17, 38:41-55, 51:49-52:4, Fig. 10A; Ismagilov 159 at ¶¶ 147, 174, 231, 239, 316, Fig. 10A.

       202.     10X is informed and believes, and on that basis alleges, that Counterclaim

Defendants contend that the 277 Patent is valid and enforceable.




                                                  70
           Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 71 of 89



         203.     Accordingly, a valid and justiciable controversy has arisen and exists between

Counterclaim Defendants, Harvard and Bio-Rad, and 10X with respect to the validity of the 277

Patent. 10X desires a judicial determination and declaration of the respective rights and duties of

the parties herein. Such a determination and declaration is necessary and appropriate at this time so

that the parties may ascertain their respective rights and duties.

         204.     10X is entitled to a declaratory judgment that the claims of the 277 Patent are

invalid.

                     III.   PATENT INFRINGEMENT COUNTERCLAIMS

           Counterclaim Plaintiff 10X Genomics, Inc. (“10X” or “Counterclaim Plaintiff”) hereby

alleges for its counterclaims for patent infringement against Bio-Rad Laboratories, Inc. (“Bio-Rad”

or “Counterclaim Defendant”) and nominal Counterclaim Defendant President and Fellows of

Harvard College (“Harvard”) on personal knowledge as to its own actions and on information and

belief as to the action of others.

         205.     This is an action for infringement of United States Patent Nos. 9,029,085 (the “085

Patent”) and 9,850,526 (the “526 Patent”) (collectively, the “10X Asserted Patents”). This action

arises under the patent laws of the United States, Title 35, United States Code, including 35 U.S.C.

§ 271.

                                           THE PARTIES

         206.     10X is a Delaware corporation with its principal place of business at 6230

Stoneridge Mall Road, Pleasanton, CA 94588.

         207.     Bio-Rad is a Delaware corporation with its principal place of business at 1000

Alfred Nobel Drive, Hercules, CA 94547.

         208.     Bio-Rad makes, uses, sells, offers to sell, exports, and/or imports into the United

States products, services, and components that have been and are used to infringe one or more


                                                  71
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 72 of 89



claims of the 10X Asserted Patents, actively induces infringement by others of the 10X Asserted

Patents, and/or contributes to the infringement by others of the 10X Asserted Patents. 10X seeks

inter alia monetary damages and prejudgment interest for Bio-Rad’s unauthorized and unlawful

acts of infringement.

        209.    Harvard is a Massachusetts educational institution with a principal place of business

at 1563 Massachusetts Avenue, Cambridge, Massachusetts 02138. Harvard is a patent owner and

licensor for the 10X Asserted Patents. Harvard is named as a nominal counterclaim defendant in

this action for purposes of subject matter jurisdiction only. 10X requested that Harvard join as a

party in this counterclaim action, but Harvard has thus far not agreed to do so. Although Harvard is

named as a nominal counterclaim defendant, 10X seeks relief realigning Harvard as Counterclaim

Plaintiff.

                                 JURISDICTION AND VENUE

        210.    This civil action for patent infringement arises under the patent laws of the United

States, 35 U.S.C. §§ 1 et seq., including in particular under 35 U.S.C. § 271. This Court has subject

matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

        211.    This Court has personal jurisdiction over Bio-Rad. Bio-Rad has substantial contacts

with the forum as a consequence of conducting business in the Commonwealth of Massachusetts.

Bio-Rad has committed, induced, contributed to, controlled, and/or participated in acts of

infringement of the 10X Asserted Patents within this District, including without limitation past acts

of infringement, and continues to commit, induce, contribute to, control, and/or participate in acts

of infringement. Moreover, Bio-Rad has substantial contacts with the forum as a consequence of

conducting business in the Commonwealth of Massachusetts.

        212.    The Court has personal jurisdiction over Bio-Rad for these counterclaims because

Bio-Rad has submitted to the jurisdiction of the Court—both in the instant action and in Bio-Rad


                                                 72
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 73 of 89



Labs., Inc. v. Still Techs., Inc., DMA-1-19-cv-11587—and because Bio-Rad has committed and

continues to commit acts and/or omissions related to these patent counterclaims in this District

including Bio-Rad’s filing of the present lawsuit itself.

       213.     Venue is proper in this Court under 28 U.S.C. §§ 1391 and 1400(b). Bio-Rad has

committed, induced, contributed to, controlled, and/or participated in acts of infringement, and

continues to commit, induce, contribute to, control, and/or participate in acts of infringement,

including without limitation development and testing of the accused products, of the 10X Asserted

Patents within the Commonwealth of Massachusetts. For example, Bio-Rad has collaborated and

continues to collaborate with Jason Buenrostro—a Broad Fellow of the Broad Institute of MIT and

Harvard University—within the Commonwealth of Massachusetts to develop Bio-Rad’s ATAC-

seq products that infringe the 10X Asserted Patents. On September 19, 2018, Bio-Rad announced

its release of a single-cell ATAC-seq solution that is based on its collaboration with Dr. Buenrostro.1

On information and belief, Bio-Rad collaborates with, induces, and contributes to Jason

Buenrostro’s practice of Bio-Rad’s ATAC-seq with nuclei workflow within the Commonwealth.

Bio-Rad has a regular and established place of business in the Commonwealth of Massachusetts,

including without limitation because it has established in the Commonwealth dedicated Bio-Rad

Supply Centers.2 For example, on information and belief, Bio-Rad owns, operates, maintains, and

stocks Bio-Rad Supply Centers at Massachusetts General Hospital in Boston, University of

Massachusetts Medical School in Worcester, Children’s Hospital in Boston, and Cell Signaling




1
  https://www.bio-rad.com/en-us/life-science-research/news/bio-rad-launches-its-scatac-seq-
solution?vertical=LSR&&ID=Bio-Rad-Launches-its_1561504974
2
  See, generally, https://www.bio-rad.com/en-us/life-science-research/purchase-service-
programs/supply-center-program?ID=1383773882551

                                                  73
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 74 of 89



Technology in Danvers. 3 On information and belief, Bio-Rad required that it oversee the

installation of the Supply Center in each of those locations (and on information and belief also

requires overseeing any reinstallation or removal), monitors and maintains the inventory of Bio-

Rad supplies through Bio-Rad-provided and operated software, and provides direct technical

support to customers while they are visiting the Massachusetts Supply Centers. The appliances at

the Supply Centers are large, immovable pieces of equipment such as a modular freezer, refrigerator,

freezer, or ambient unit with locked doors and a touch-screen computer to operate Bio-Rad’s

software. Bio-Rad employees or agents make routine visits to the Supply Centers to check on and

re-stock the inventory, and during those visits are on site and conducting business at the Supply

Center. On information and belief, Bio-Rad has a license to occupy and use designated spaces in

each of these locations, and each Supply Center occupies an established, physical and geographic

location that is set apart from the rest of the facility for the exclusive purpose of Bio-Rad selling its

products to its customers. To buy products through the Supply Center, a customer at the Supply

Center uses the software at the Center to place an order, pays Bio-Rad through purchase order or

credit card, and opens the Supply Center when it unlocks to obtain the products. To return a product

that a customer mistakenly purchased, the customer directly calls a Bio-Rad representative before

returning the item to the same Supply Center. Bio-Rad advertises these Supply Centers on its

website as locations where Bio-Rad supplies are available for purchase and customers are enabled

to register and make and pick up their purchases. On information and belief, the Supply Centers are

branded with Bio-Rad’s logo, and information is provided at that location for contacting Bio-Rad’s




 3
   See https://isurvey.bio-
 rad.com/isupply17Kiosk/admin/BioRadPriceList.jsp?_ga=2.74382546.1378527774.1580765011
 -1852606701.1578621874



                                                   74
           Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 75 of 89



sales and services representatives. Venue is also independently proper in this district because Bio-

Rad is subject to personal jurisdiction in this district, has voluntarily submitted itself to and availed

itself of the jurisdiction of this Court and, under the circumstances of this action, has waived any

objection to venue over these patent infringement claims in this district.

                    BACKGROUND AND THE 10X ASSERTED PATENTS

          214.   On May 12, 2015, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 9,029,085, entitled “Assays and Other Reactions Involving Droplets.” U.S.

Application No. 12/529,926, from which the 085 Patent issued, was filed as PCT/US2008/003185

on March 7, 2008, and claims the benefit of U.S. Provisional Application No. 60/905,567, filed on

March 7, 2007. Jeremy Agresti, Liang-Yin Chu, David A. Weitz, Jin-Woong Kim, Amy Rowat,

Morten Sommer, Gautam Dantas, and George Church are the named co-inventors of the 085 Patent.

A true and correct copy of the 085 Patent is attached hereto as Exhibit E.

          215.   Harvard was assigned all rights, title, and interest in all patents and applications

that are related to or claim priority to U.S. Provisional Application No. 60/905,567 and/or U.S.

Application No. 12/529,926, including the 085 Patent. Harvard is the sole legal owner of the 085

Patent.

          216.   10X is the exclusive licensee, including inter alia the right to sue Bio-Rad for its

acts of infringement and to recover damages therefrom, of the 085 Patent in an exclusive field that

comprises the accused methods of the Accused 085 Instrumentalities, defined below.

          217.   On December 26, 2017, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 9,850,526, entitled “Assays and Other Reactions Involving Droplets.”

U.S. Application No. 14/721,558, from which the 526 Patent issued, claims the benefit of U.S.

Application No. 14/172,326 (filed on February 4, 2014, now Patent No. 9,068,210), which is a

continuation of application No. 12/529,926 (filed as PCT/US2008/003185 on March 7, 2008 and


                                                   75
           Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 76 of 89



now issued as the 085 Patent), which claims priority to U.S. Provisional Application No. 60/905,567

(filed on March 7, 2007). Jeremy Agresti, Liang-Yin Chu, David A. Weitz, Jin-Woong Kim, Amy

Rowat, Morten Sommer, Gautam Dantas, and George Church are the named co-inventors of the

526 Patent. A true and correct copy of the 526 Patent is attached hereto as Exhibit F.

          218.   Harvard was assigned all rights, title, and interest in all patents and applications

that are related to or claim priority to U.S. Provisional Application No. 60/905,567 and/or U.S.

Application No. 12/529,926, including the 526 Patent. Harvard is the sole legal owner of the 526

Patent.

          219.   10X is the exclusive licensee, including inter alia the right to sue Bio-Rad for its

acts of infringement and to recover damages therefrom, of the 526 Patent in an exclusive field that

comprises the accused compositions of the Accused 526 Instrumentalities, defined below.

          220.   On information and belief, the 10X Asserted Patents were developed through

research conducted by Harvard researcher Dr. David Weitz and others in Dr. Weitz’s lab at Harvard.

Jeremy Agresti, the first named inventor of the 10X Asserted Patents, was a post-doctoral fellow in

the Weitz lab during the development of the 10X Asserted Patents. The 10X Asserted Patents are a

foundational technology for manufacturing gel beads, particularly for applications involving

nucleic acids, and for making droplets with beads specific for applications involving nucleic acids.

The claims of the 10X Asserted Patents are novel and non-obvious, including without limitation

because key limitations of the claims were not known, well-understood, routine, or conventional to

a person of skill in the art at the time of the invention, and/or because the ordered combination of

steps was not known, well-understood, routine, or conventional. For example, Claim 1 of the 085

Patent is directed to a novel and non-obvious method of manufacturing a gel bead with attached

oligonucleotides, and synthesizing a reaction product that is bound to the gel bead. In another




                                                  76
           Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 77 of 89



example, Claim 13 of the 526 Patent is directed to a novel and non-obvious composition:

monodisperse aqueous droplets comprising gel particles with reagents for carrying out nucleic acid

amplification. The claims depending from Claim 1 of the 085 Patent and Claim 13 of the 526 Patent

likewise contain limitations and/or ordered combinations of limitations that were not known, well-

understood, routine, or conventional to a person of skill in the art at the time of the inventions. See,

e.g., 085 Patent at cols. 35-36; 526 Patent at cols. 35-37.

          221.   In January 2013, Jeremy Agresti was hired by Bio-Rad as a Senior Staff Scientist

to develop NGS technologies for sequencing sample preparation for single cell and other

applications. On information and belief, Jeremy Agresti was the principal architect in charge of

developing the ddSEQ platform from the project’s inception in 2013, and was both Director and

Vice-President of R&D at the time of his departure in 2019.

          222.   In January 2013, on information and belief Bio-Rad knew, should have known, or

was willfully ignorant of the existence of U.S. Application No. 12/529,926 (filed as

PCT/US2008/003185 on March 7, 2008, and from which the 085 Patent issued) and of U.S.

Provisional Application No. 60/905,567 (filed on March 7, 2007).

          223.   On information and belief, Bio-Rad knew, should have known, or was willfully

ignorant of the existence of the 085 Patent on or around May 12, 2015—the day it issued—because

at that time Bio-Rad product developers and legal counsel were tracking the patent family claiming

priority to U.S. Application No. 12/529,926 (filed as PCT/US2008/003185) through the U.S. Patent

Office.

          224.   On information and belief, Bio-Rad knew, should have known, or was willfully

ignorant of the existence of the 526 Patent on or around December 26, 2017—the day it issued—

because at that time Bio-Rad product developers and legal counsel were tracking the patent family




                                                   77
        Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 78 of 89



claiming priority to U.S. Application No. 12/529,926 (filed as PCT/US2008/003185) through the

U.S. Patent Office.

       225.    On information and belief, Jeremy Agresti and Bio-Rad became aware of Harvard’s

license to 10X of the patent family claiming priority to U.S. Application No. 12/529,926 (filed as

PCT/US2008/003185), including the 085 Patent and the 526 Patent, through communications with

Harvard and Jeremy’s Agresti’s receipt of royalty payments from Harvard relating to 10X’s license.

       226.    On September 19, 2018, Bio-Rad announced the release of its ATAC-seq products.

Jeremy Agresti was responsible, on information and belief, for both developing and supervising the

development of Bio-Rad’s ATAC-seq for nuclei protocols and workflow while he was employed

at Bio-Rad between January 2013 and January 2019.

       227.    On information and belief, Bio-Rad, availed itself of Jeremy Agresti’s knowledge

and assistance in developing its products and workflow for ATAC-seq for nuclei. In developing its

ATAC-seq for nuclei products and workflow, on information and belief, Bio-Rad knew that the

technologies are protected by the 10X Asserted Patents and exclusively licensed to 10X.

                      THE BIO-RAD ACCUSED INSTRUMENTALITIES

       228.    The “085 Accused Instrumentalities” are all Bio-Rad products and components that

are imported, exported, made, used, sold, and/or offered for sale by or on behalf of Bio-Rad in

connection with and/or as part of generating gel bead reagent libraries for the generation of

barcoded gel beads used in kits for Bio-Rad’s ATAC-seq assay for isolated nuclei. Without being

limited to the following named products and components, the 085 Accused Instrumentalities

include at least SureCell ATAC-Seq Reagent Box A and ATAC Barcode Mix, and also any

products or services that include or use barcoded gel beads in performing Bio-Rad’s ATAC-seq

workflow for nuclei (e.g., Bio-Rad’s SureCell ATAC-Seq Library Prep Kits).




                                                78
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 79 of 89



       229.     The “526 Accused Instrumentalities” are all Bio-Rad products and components that

are imported, exported, made, used, sold, and/or offered for sale by or on behalf of Bio-Rad in

connection with and/or as part of sample preparation for sequencing (specifically, generating

droplets comprising barcode beads and isolated nuclei) in Bio-Rad’s Single-Cell ATAC-Seq

workflow for nuclei, including without limitation all Bio-Rad kits, microfluidic cartridges and

cartridge holders, reagents, and instruments used to coencapsulate nuclei and barcoded gel beads

for Bio-Rad’s Single-Cell ATAC-Seq workflow for nuclei, and/or products containing the same.

Without being limited to the following named products and components, the 526 Accused

Instrumentalities include at least Bio-Rad’s SureCell ATAC-Seq Library Prep Kits, ddSEQ M

Cartridges, SureCell ATAC-Seq Reagent Boxes A & B, ATAC Enzyme Buffer, ATAC Enzyme,

Enhancer Enzyme, ATAC Barcode Buffer, ATAC Barcode Mix, SureCell ddSEQ Index Kit and/or

SureCell ATAC-Seq Index Kit, and ddSEQ Single-Cell Isolators used in Bio-Rad’s Single-Cell

ATAC-Seq workflow for nuclei.

       230.     The    “Bio-Rad    Accused     Instrumentalities”   include    the   085    Accused

Instrumentalities and the 526 Accused Instrumentalities.

                                          COUNT XII
                           (Infringement of U.S. Patent No. 9,029,085)

       231.     10X incorporates and realleges paragraphs 206-230 above as if fully set forth herein.
       232.     On information and belief, Bio-Rad has infringed and continues to willfully
infringe one or more claims of the 085 Patent, including but not limited to Claims 1, 3-9, 11, 18,
and 19 (the “085 Preliminary Claims”) pursuant to 35 U.S.C. 271(a), literally or under the doctrine
of equivalents, by making and/or using, offering to sell, selling, exporting, and/or importing into
the United States without authority the 085 Accused Instrumentalities. As an example, attached as
Exhibit G is a preliminary and exemplary claim chart showing Bio-Rad’s infringement of multiple
claims of the 085 Patent. This chart is not intended to limit 10X’s right to modify this chart or any


                                                 79
        Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 80 of 89




other claim chart or allege that other Bio-Rad instrumentalities are used to infringe the identified
claims or any other claims of the 085 Patent or any other patents. Exhibit G is hereby incorporated

by reference in its entirety. Each claim element in Exhibit G that is mapped to the 085 Accused
Instrumentalities shall be considered an allegation within the meaning of the Federal Rules of Civil
Procedure and therefore a response to each allegation is required.
       233.     On information and belief, Bio-Rad is aware of or has acted with willful blindness
to the existence of the 085 Patent and the infringement of the 085 Patent as described above. On
information and belief, Bio-Rad knew, should have known, or was willfully blind to the existence
of the 085 Patent as described above. Moreover, on information and belief, Bio-Rad has known,
should have known, or has been willfully blind since before its launch of ATAC-seq and as early
as May 12, 2015, that its bead generation infringes one or more claims of the 085 Patent.
       234.     Bio-Rad’s infringement of the 085 Patent has been and continues to be willful,
deliberate, and in disregard of 10X’s exclusive patent rights. Bio-Rad had knowledge of the 085
Patent as described above, and has proceeded to design, develop, market, and sell the 085 Accused
Instrumentalities, with full knowledge that they infringe the 085 Patent. Bio-Rad’s intentional,
knowing, egregious, culpable, willful, wanton, malicious, bad faith, deliberate, consciously
wrongful, and/or flagrant infringement entitles 10X to increased damages under 35 U.S.C. § 284
and to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.
       235.     Bio-Rad’s reliance on its employee Jeremy Agresti’s knowledge and assistance in
the development of bead generation for Bio-Rad’s ATAC-seq for nuclei precludes Bio-Rad from
challenging the validity of the 10X Asserted Patents, including as a defense to its liability for
infringement thereof.
       236.     10X has suffered and continues to suffer damages as a result of Bio-Rad’s
infringement of the 085 Patent.




                                                 80
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 81 of 89



                                          COUNT XIII
                            (Infringement of U.S. Patent No. 9,850,526)

        237.     10X incorporates and realleges paragraphs 206-230 above as if fully set forth herein.
        238.     On information and belief, Bio-Rad has infringed and continues to willfully
infringe one or more claims of the 526 Patent, including but not limited to Claims 7, 9-10, and 13-
16 (the “526 Preliminary Claims”) pursuant to 35 U.S.C. 271(a), literally or under the doctrine of
equivalents, by making and/or using, offering to sell, selling, exporting, and/or importing into the
United States without authority the 526 Accused Instrumentalities. As an example, attached as

Exhibit H is a preliminary and exemplary claim chart showing Bio-Rad’s infringement of multiple
claims of the 526 Patent. This chart is not intended to limit 10X’s right to modify this chart or any
other claim chart or allege that other Bio-Rad instrumentalities are used to infringe the identified
claims or any other claims of the 526 Patent or any other patents. Exhibit H is hereby incorporated
by reference in its entirety. Each claim element in Exhibit H that is mapped to the 526 Accused
Instrumentalities shall be considered an allegation to within the meaning of the Federal Rules of
Civil Procedure and therefore a response to each allegation is required.
        239.     On information and belief, Bio-Rad has induced and continues to induce
infringement of one or more claims of the 526 Patent, including but not limited to the 526
Preliminary Claims, pursuant to 35 U.S.C. § 271(b) and (f) by encouraging, instructing, and/or
aiding and abetting third parties such as users, customers, affiliates, parents, subsidiaries, importers,
exporters, and/or sellers to at least use the 526 Accused Instrumentalities to infringe one or more
claims of the 526 Patent. Bio-Rad either itself acts or induces others to use the 526 Accused
Instrumentalities to generate the claimed compositions as described in Exhibit H. Bio-Rad
advertises the 526 Accused Instrumentalities and encourages the use of 526 Accused
Instrumentalities by other entities by designing, selling, offering for sale, marketing, advertising,
and instructing on the use of its ATAC-seq workflow for nuclei. See Bio-Rad’s “How Single-Cell
ATAC-Seq Works” video, available at https://www.youtube.com/watch?v=9K5Q7oEO7ss. See
also the instruction, marketing, and advertising presented by Bio-Rad at https://www.bio-


                                                   81
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 82 of 89




rad.com/en-us/product/surecell-atac-seq-library-prep-
kit?ID=PEXSR1MC1ORV&source_wt=ATACSeqToolkit,                     including      the     “Overview”,

“Description,” “Documents,” “Downloads,” and “Datasets” provided therein, and including for
example the following documents.

    •   https://www.bio-rad.com/webroot/web/pdf/lsr/literature/Bulletin_7167.pdf (“Bulletin
        7167”);
    •   http://www.bio-rad.com/webroot/web/pdf/lsr/literature/ATAC-Seq_Poster.pdf (SureCell
        ATAC-Seq Library Prep Kit “Poster”);
    •   https://www.bio-rad.com/webroot/web/pdf/lsr/literature/10000106678.pdf (SureCell
        ATAC-Seq Library Preparation Kit, “User Guide”); and
    •   https://www.bio-rad.com/webroot/web/pdf/lsr/literature/10000069430.pdf (“ddSEQ
        Single Cell Isolator Instruction Manual”).
        240.    As a result of Bio-Rad’s marketing, advertising, instruction, and sales, other entities
on information and belief use the 526 Accused Instrumentalities for their intended purpose and
according to their instructions with the result that such entities—such as Bio-Rad’s customers and
users of the 526 Accused Instrumentalities—directly infringe the asserted claims of the 526 Patent,
literally or under the doctrine of equivalents, for the reasons stated above. See
https://www.diagenode.com/en/p/single-cell-atac-seq-service (Diagenode, commercial Single-Cell
ATAC-seq Services, for which Bio-Rad is a preferred service provider; North American
headquarters in Denville, New Jersey). Bio-Rad not only instructs Diagenode on how to use the
526 Accused Instrumentalities, Bio-Rad instructs users, customers, researchers, and other entities

that Diagenode is a preferred provider of the 526 Accused Instrumentalities. See November 19,
2019 Bio-Rad Press Release, “Diagenode to Offer Single-Cell ATAC-Seq Services Featuring Bio-
Rad’s    Droplet     Digital    Technology,”      at    https://www.bio-rad.com/en-us/life-science-
research/news/diagenode-offer-single-cell-atac-seq-services-featuring-bio-rads-droplet-digital-
technology?ID=Diagenode-to-Offer-S_1574112433            (“Diagenode,     Inc.   …     and    Bio-Rad
Laboratories, Inc. … today announced a partnership in which Diagenode will offer Single-Cell
ATAC-Seq (scATAC-Seq) Services, featuring Bio-Rad’s Droplet Digital technology, to help
advance epigenomics research.”). As explained below, on information and belief, Bio-Rad



                                                  82
           Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 83 of 89




performs the above acts or has them performed on its behalf knowing and intending that such acts
will result in such other entities using the 526 Accused Instrumentalities, while knowing or being

willfully blind that such acts of use constitute direct infringement of the asserted claims of the 526
Patent.
          241.   On information and belief, Bio-Rad has contributed to the infringement of one more
claims of the 526 Patent, including but not limited to the 526 Preliminary Claims pursuant to 35
U.S.C. § 271(c) and (f) by importing, selling, exporting, and/or offering for sale the 526 Accused
Instrumentalities, or has others perform such acts on its behalf, specifically so that those 526
Accused Instrumentalities will be used to infringe one or more claims of the 526 Patent. Further,
the 526 Accused Instrumentalities were designed specifically to be used in a manner that infringes
the asserted claims of the 526 Patent. For example, and without limitation, Bio-Rad’s ATAC-Seq
Library Prep Kits, SureCell ATAC-Seq Reagent Boxes A & B, ATAC Enzyme Buffer, ATAC
Enzyme, ATAC Barcode Buffer, ATAC Barcode Mix, and SureCell ATAC-Seq Index Kit are
material components of the claimed inventions. When these components are used, the claims of the
526 Patent are infringed, as described above. Thus, these components are a material part of the
claimed inventions of the 526 Patent that when used result in infringement. As a result of Bio-Rad’s
importing selling, exporting, and/or offering for sale 526 Accused Instrumentalities, other entities
on information and belief use the 526 Accused Instrumentalities for their intended purpose and
according to their instructions with the result that such entities—such as Bio-Rad’s customers and
users of the Accused Instrumentalities, e.g., Diagenode—directly infringe the asserted claims of the
526 Patent, literally or under the doctrine of equivalents, for the reasons stated above. See
https://www.diagenode.com/en/p/single-cell-atac-seq-service (Diagenode, commercial Single-Cell
ATAC-seq Services, for which Bio-Rad is a preferred service provider; North American
headquarters in Denville, New Jersey). As explained below, on information and belief, Bio-Rad
acts and has acted—including specifically by supplying the 526 Accused Instrumentalities and/or
components thereof—knowing and willfully blind as to the existence of the 526 Patent claims and




                                                  83
         Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 84 of 89




as to the fact that the 526 Accused Instrumentalities are especially made and adapted for this use in
an infringing manner, are not staple articles of commerce capable of substantial non-infringing uses.

       242.     On information and belief, Bio-Rad is aware of or has acted with willful blindness
to the existence of the 526 Patent and the infringement of the 526 Patent, as described above, by
third parties, including without limitation users, customers, affiliates, parents, subsidiaries, third
parties, importers, exporters, and/or sellers. On information and belief, Bio-Rad knew, should have
known, or was willfully blind to the existence of the 526 Patent as described above. Moreover, on
information and belief, Bio-Rad has known, should have known, or has been willfully blind since
December 26, 2017, that its ATAC-seq workflow for nuclei infringes one or more claims of the
526 Patent.
       243.     Bio-Rad’s reliance on its employee Jeremy Agresti’s knowledge and assistance in
the development of Bio-Rad’s ATAC-seq for nuclei protocols and workflow precludes Bio-Rad
from challenging the validity of the 10X Asserted Patents, including as a defense to its liability for
infringement thereof.
       244.     10X has suffered and continues to suffer damages as a result of Bio-Rad’s
infringement of the 526 Patent.
       245.     Bio-Rad’s infringement of the 526 Patent has been and continues to be willful,
deliberate, and in disregard of 10X’s exclusive patent rights. Bio-Rad had knowledge of the 526
Patent as described above, and has proceeded to design, develop, market, and sell the 526 Accused
Instrumentalities, with full knowledge that they infringe the 526 Patent. Bio-Rad’s intentional,
knowing, egregious, culpable, willful, wanton, malicious, bad faith, deliberate, consciously
wrongful, and/or flagrant infringement entitles 10X to increased damages under 35 U.S.C. § 284
and to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                     PRAYER FOR RELIEF

        WHEREFORE, 10X respectfully requests that the Court enter the following relief in its

favor and against Bio-Rad and Harvard:



                                                  84
Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 85 of 89



  A. That Bio-Rad and Harvard’s Complaint be dismissed with prejudice and Bio-Rad

     and Harvard take nothing;

  B. Judgment in favor of 10X against Bio-Rad and Harvard’s Complaint;

  C. A declaration that the 444 Patent is invalid;

  D. A declaration that 10X has not directly and literally infringed any claim of the 444

     Patent;

  E. A declaration that the 277 Patent is invalid;

  F. A declaration that 10X has not directly and literally infringed any claim of the 277

     Patent;

  G. A declaration that Bio-Rad’s acquisition of RainDance was anticompetitive and

     unlawful;

  H. A declaration that Bio-Rad has unlawfully monopolized the ddPCR Product Market;

  I. A declaration that Bio-Rad has unlawfully attempted to or actually monopolized

     the Droplet Genetic Analysis Technology Market;

  J. A declaration that Bio-Rad has unlawfully attempted to monopolize the Droplet

     Single-Cell Product Market;

  K. A declaration that Bio-Rad has engaged in unfair competition under the UCL;

  L. A permanent injunction requiring Bio-Rad to divest all patents and patent licenses

     as well as the ddPCR products it obtained in connection with its acquisition of

     RainDance to a third party willing and able to license such patents at competitive

     rates and that will not inflate such rates based on the incentive to foreclose

     competitors in the Droplet Single-Cell Product Market, and that is willing to sell

     such ddPCR products at competitive prices;




                                      85
Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 86 of 89



  M. In the alternative where Bio-Rad is allowed to keep the RainDance assets, a

     permanent injunction requiring Bio-Rad to license at competitive rates and/or rates

     not inflated by the incentive to foreclose competitors in the Droplet Single-Cell

     Product Market all patents it obtained or licensed in connection with its acquisition

     of RainDance and all patents in the same Droplet Genetic Analysis Technology

     Market as such acquired RainDance patents regardless of when Bio-Rad obtained

     or licensed such patents;

  N. An injunction requiring Bio-Rad to cease all activities constituting unfair

     competition under the UCL;

  O. An award of damages (including lost profits) in 10X’s favor in an amount to be

     determined, trebled to the extent permitted by the antitrust laws;

  P. A judgment that Bio-Rad has infringed and continues to infringe one or more claims

     of the 10X Asserted Patents;

  Q. A judgment that Bio-Rad has induced infringement and continues to induce

     infringement of one or more claims of the 10X Asserted Patents;

  R. A judgment that Bio-Rad has contributed and continues to contribute to

     infringement of one or more claims of the 10X Asserted Patents;

  S. A judgment that Bio-Rad has willfully infringed one or more claims of the 10X

     Asserted Patents;

  T. An award of all monetary relief adequate to compensate for damages resulting from

     Bio-Rad’s infringement, including lost profits but in no event less than a reasonable

     royalty under 35 U.S.C. § 284 for Bio-Rad’s infringement, including all pre-

     judgment and post-judgment interest at the maximum rate allowed by law;




                                      86
        Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 87 of 89



             U. A judgment awarding treble patent damages pursuant to 35 U.S.C. § 284 as a result

                of Bio-Rad’s willful conduct in relation to the 10X Asserted Patents;

             V. That Bio-Rad be required to pay 10X’s attorneys’ fees and costs;

             W. A declaration that the case is an exceptional case and that Bio-Rad be required to

                pay 10X’s attorneys’ fees pursuant to 35 U.S.C. § 285;

             X. A judgment awarding 10X such other and further relief as the Court may deem just,

                reasonable, and proper.

       10X reserves the right to amend its Partial Answer and Amended Counterclaims to raise

additional defenses and counterclaims as warranted by subsequent investigation and/or analysis,

after the Court rules on 10X’s pending motions to dismiss, or Plaintiffs amend their pleadings in

response to 10X’s pending motions to dismiss under Rule 12(b)(6) of Federal Rules of Civil

Procedure.

                                 DEMAND FOR JURY TRIAL

       10X acknowledges Plaintiffs’ request for a jury trial, and pursuant to Rule 38(b) of the

Federal Rules of Civil Procedure, 10X also demands a jury trial on all issues so triable.



 Date: February 5, 2020                       Respectfully submitted,


                                              /s/ Matthew D. Powers
                                              Matthew D. Powers (pro hac vice)
                                              Paul T. Ehrlich (pro hac vice)
                                              Stefani C. Smith (pro hac vice)
                                              Robert L. Gerrity (pro hac vice)
                                              Jennifer K. Robinson (pro hac vice)
                                              Natasha M. Saputo (pro hac vice)
                                              Utsav Gupta (pro hac vice)
                                              Daniel Radke (pro hac vice)
                                              TENSEGRITY LAW GROUP, LLP
                                              555 Twin Dolphin Drive, Suite 650
                                              Redwood Shores, CA 94065


                                                87
Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 88 of 89



                            Telephone: (650) 802-6000
                            Facsimile: (650) 802-6001
                            10x_BR_MA_Service@tensegritylawgroup.com

                            Azra M. Hadzimehmedovic (pro hac vice)
                            Aaron M. Nathan (pro hac vice)
                            Samantha A. Jameson (pro hac vice)
                            TENSEGRITY LAW GROUP, LLP
                            8260 Greensboro Drive, Suite 260
                            McLean, VA 22102
                            Telephone:   (703) 940-5033
                            Facsimile:   (650) 802-6001
                            10x_BR_MA_Service@tensegritylawgroup.com

                            Sarah Chapin Columbia (BBO #550155)
                            Katherine Nicole Clouse (BBO #683177)
                            Katrina Rogachevsky (BBO #691373)
                            MCDERMOTT WILL & EMERY LLP
                            200 Claredon Street, Floor 58
                            Boston, Massachusetts 02116-5021
                            Telephone:    (617) 535-4000
                            Facsimile:    (617) 535-3800
                            10X-BR-MWE@mwe.com

                            Leah Brannon (pro hac vice)
                            Kenneth Reinker (pro hac vice)
                            CLEARY GOTTLIEB
                            2112 Pennsylvania Avenue, NW
                            Washington, DC 20037
                            Telephone:   (202) 974-1500
                            Facsimile:   (202) 974-1999
                            lbrannon@cgsh.com
                            kreinker@cgsh.com

                            Attorneys for 10X Genomics, Inc.




                              88
        Case 1:19-cv-12533-WGY Document 53 Filed 02/05/20 Page 89 of 89



                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on February 5, 2020, a copy of the foregoing

document was electronically filed with the clerk of the Court using the CM/ECF system, which

will issue an electronic notification of filing to all counsel of record.



                                                /s/ Matthew D. Powers
                                                Matthew D. Powers




                                                  89
